Exhibit 10.1
EXECUTION VERSION
CREDIT AGREEMENT
among
GRUBB & ELLIS MANAGEMENT SERVICES, INC,
as Borrower,
GRUBB & ELLIS COMPANY,
as Parent Guarantor,
The Several Lenders from Time to Time Parties Hereto,
and
COLFIN GNE LOAN FUNDING, LLC,
as Administrative Agent,
Dated as of April 15, 2011

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
SECTION 1. DEFINITIONS
    1  
1.1 Defined Terms
    1  
1.2 Other Definitional Provisions
    20  
 
       
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS AND LOANS
    21  
 
       
2.1 Commitments and Loans
    21  
2.2 Procedure for Borrowing
    21  
2.3 Repayment of Loans
    21  
2.4 Optional Prepayments
    21  
2.5 Mandatory Prepayments
    22  
2.6 Prepayment Premium
    22  
2.7 Interest Rates and Payment Dates
    23  
2.8 Computation of Interest and Fees
    23  
2.9 Pro Rata Treatment and Payments
    23  
2.10 Requirements of Law
    25  
2.11 Taxes
    25  
2.12 Change of Lending Office
    27  
2.13 Tax Treatment of Units
    28  
2.14 Replacement of Lenders
    28  
 
       
SECTION 3. FEES
    28  
 
       
3.1 Closing Fee
    28  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES
    28  
 
       
4.1 Financial Condition
    28  
4.2 No Change
    29  
4.3 Existence; Compliance with Law
    29  
4.4 Power; Authorization; Enforceable Obligations
    29  
4.5 No Legal Bar
    29  
4.6 Litigation
    30  
4.7 No Default
    30  
4.8 Ownership of Property; Liens
    30  
4.9 Intellectual Property
    30  
4.10 Taxes
    30  
4.11 Federal Regulations
    30  
4.12 Labor Matters
    30  
4.13 ERISA
    31  
4.14 Investment Company Act; Other Regulations
    31  
4.15 Subsidiaries
    31  
4.16 Use of Proceeds
    31  
4.17 Environmental Matters
    32  
4.18 Accuracy of Information, etc
    32  
4.19 Security Documents
    33  
4.20 Solvency
    33  
4.21 Regulation H
    33  
4.22 Accuracy of Borrowing Base
    33  

 

 



--------------------------------------------------------------------------------



 



              Page  
 
       
SECTION 5. CONDITIONS PRECEDENT
    33  
 
       
5.1 Conditions to Initial Extension of Credit
    33  
5.2 Conditions to Each Loan (Other Than Any Additional Loan)
    36  
 
       
SECTION 6. AFFIRMATIVE COVENANTS
    36  
 
       
6.1 Financial Statements
    36  
6.2 Certificates; Other Information
    37  
6.3 Payment of Obligations
    39  
6.4 Maintenance of Existence; Compliance
    39  
6.5 Maintenance of Property; Insurance
    39  
6.6 Inspection of Property; Books and Records; Discussions
    39  
6.7 Notices
    40  
6.8 Environmental Laws
    40  
6.9 Additional Collateral, etc
    41  
6.10 Cash Management
    42  
6.11 Post-Closing
    42  
6.12 Use of Proceeds of Additional Loans
    42  
 
       
SECTION 7. NEGATIVE COVENANTS
    42  
 
       
7.1 Financial Condition Covenants
    42  
7.2 Indebtedness
    42  
7.3 Liens
    44  
7.4 Fundamental Changes
    45  
7.5 Disposition of Property
    46  
7.6 Restricted Payments
    47  
7.7 Lines of Business
    49  
7.8 Investments
    49  
7.9 Clauses Restricting Subsidiary Distributions
    49  
7.10 Transactions with Affiliates
    49  
7.11 Sales and Leasebacks
    49  
7.12 Swap Agreements
    50  
7.13 Changes in Fiscal Periods
    50  
7.14 Negative Pledge Clauses
    50  
7.15 Capital Expenditures
    50  
7.16 Amendments or Waivers of Organizational Documents and other Indebtedness
    50  
7.17 Prepayments and Cancellations of Other Indebtedness
    50  

 

 



--------------------------------------------------------------------------------



 



              Page  
 
       
SECTION 8. EVENTS OF DEFAULT
    50  
 
       
SECTION 9. THE ADMINISTRATIVE AGENT
    53  
 
       
9.1 Appointment
    53  
9.2 Delegation of Duties
    53  
9.3 Exculpatory Provisions
    54  
9.4 Reliance by Administrative Agent
    54  
9.5 Notice of Default
    54  
9.6 Non-Reliance on Administrative Agent and Other Lenders
    55  
9.7 Indemnification
    55  
9.8 Administrative Agent in Its Individual Capacity
    55  
9.9 Successor Administrative Agent
    56  
 
       
SECTION 10. MISCELLANEOUS
    56  
 
       
10.1 Amendments and Waivers
    56  
10.2 Notices
    57  
10.3 No Waiver; Cumulative Remedies
    57  
10.4 Survival of Representations and Warranties
    58  
10.5 Payment of Expenses and Taxes
    58  
10.6 Successors and Assigns; Participations and Assignments
    59  
10.7 Adjustments; Set-off
    61  
10.8 Counterparts
    61  
10.9 Severability
    61  
10.10 Integration
    61  
10.11 GOVERNING LAW
    61  
10.12 Submission To Jurisdiction; Waivers
    62  
10.13 Acknowledgements
    62  
10.14 Releases of Guarantees and Liens
    63  
10.15 Confidentiality
    63  
10.16 WAIVERS OF JURY TRIAL
    63  
10.17 USA Patriot Act
    63  

 

 



--------------------------------------------------------------------------------



 



SCHEDULES:

          1.1    
Commitments
2.13    
Allocations
4.4    
Consents, Authorizations, Filings and Notices
4.6    
Litigation
4.15    
Subsidiaries
4.19    
UCC Filing Jurisdictions
6.11    
Post-Closing Requirements
7.2(g)    
Existing Indebtedness
7.3(d)    
Existing Liens
7.5(j)    
Existing Joint Ventures
7.8(d)    
Existing Investments

EXHIBITS:

      A  
Form of Guarantee and Collateral Agreement
B  
Form of Compliance Certificate
C  
Form of Closing Certificate
D  
Form of Solvency Certificate
E  
Form of Assignment and Assumption
F  
Form of U.S. Tax Certificate
G  
Form of Borrowing Base Certificate
H  
Form of Additional Warrants

 

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT (this “Agreement”), dated as of April 15, 2011, among GRUBB &
ELLIS MANAGEMENT SERVICES, INC., a Delaware corporation (the “Borrower”), GRUBB
& ELLIS COMPANY, a Delaware corporation (the “Parent Guarantor”), the lenders
from time to time parties to this Agreement (the “Lenders”), and COLFIN GNE LOAN
FUNDING, LLC, as administrative agent.
The parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS
1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
“Additional Loans”: as defined in Section 2.1.
“Additional Warrants”: as defined in Section 2.7(d).
“Administrative Agent”: ColFin GNE Loan Funding, LLC, together with its
affiliates, as the administrative agent for the Lenders under this Agreement and
the other Loan Documents, together with any of its successors.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Loans
and (b) the amount of such Lender’s Commitment then in effect.
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
“Agreement”: as defined in the preamble hereto.
“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c), (e),
(f), (g) or (i) of Section 7.5 or, solely to the extent the net cash proceeds of
such Disposition are deposited by the applicable Group Member in a deposit
account subject to a perfected Lien pursuant to a control agreement in favor of
the Administrative Agent in form and substance satisfactory to Administrative
Agent, clause (h) of Section 7.5) that yields gross proceeds to any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $25,000.
“Assignee”: as defined in Section 10.6(b).
“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

 

1



--------------------------------------------------------------------------------



 



“Attributable Indebtedness”: on any date, in respect of any Capitalized Lease of
any Person, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP.
“Benefitted Lender”: as defined in Section 10.7(a).
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower”: as defined in the preamble hereto.
“Borrowing Base”: at any time, the sum of (a) 100% of the Eligible Receivables
at such time, minus (b) Reserves. The Administrative Agent may, in its Permitted
Discretion, reduce the advance rate set forth above, adjust Reserves or reduce
one or more of the other elements used in computing the Borrowing Base.
“Borrowing Base Certificate”: a certificate, signed and certified as accurate
and complete by the chief financial officer of the Borrower and the Parent
Guarantor, in substantially the form of Exhibit G.
“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder. There shall
not be more than two Borrowing Dates (excluding any such date in respect of any
Additional Loans).
“Business”: as defined in Section 4.17(b).
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.
“Capitalized Lease Obligations”: as to any Person, all obligations under
Capitalized Leases of such Person or any of its Subsidiaries, in each case taken
at the amount thereof accounted for as liabilities on the balance sheet
(excluding the footnotes thereto) of such Person in accordance with GAAP.
“Capitalized Leases”: as to any Person, all leases of property that are required
to be, in accordance with GAAP, recorded as capitalized leases on the balance
sheet (excluding the footnotes thereto) of such Person, provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability on the balance sheet
(excluding the footnotes thereto) of such Person in accordance with GAAP.
“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one year, including
the total principal portion of Capitalized Lease Obligations, which, in
accordance with GAAP, would be classified as capital expenditures.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
“Cash Management Accounts”: as defined in Section 6.10.

 

2



--------------------------------------------------------------------------------



 



“Cash Management Account Bank”: as defined in Section 6.10.
“Certificate of Designations”: the Parent Guarantor’s Certificate of Powers,
Designations, Preferences and Rights of the 12% Cumulative Participating
Perpetual Convertible Preferred Stock, as in effect on the Closing Date.
“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is April 15, 2011.
“Closing Date Warrants”: those certain warrants to purchase shares of common
stock of the Parent Guarantor issued to the Lenders or their designees on the
Closing Date.
“Closing Date Warrant Shares”: at any date of determination, the aggregate
number of shares of common stock of the Parent Guarantor that may be purchased
pursuant to the Closing Date Warrants, calculated as of such date of
determination.
“Code”: the Internal Revenue Code of 1986, as amended.
“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.
“Commitment”: as to any Lender, the obligation of such Lender, if any, to make
Loans to the Borrower in an aggregate principal amount not to exceed the amount
set forth under the heading “Commitment” opposite such Lender’s name on
Schedule 1.1. The aggregate amount of the Commitments shall not exceed the
Maximum Loan Amount.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
of the Borrower substantially in the form of Exhibit B.
“Continuing Directors”: the directors of the Parent Guarantor on the Closing
Date, after giving effect to the transactions contemplated hereby, and each
other director, if, in each case, such other director’s nomination for election
to the board of directors of the Parent Guarantor is recommended by at least a
majority of the then Continuing Directors in his or her election by the
shareholders of the Parent Guarantor.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Credit Party”: the Administrative Agent or any other Lender.
“Customer”: the account debtor with respect to any Receivable and/or the
prospective purchaser of goods, services or both with respect to any contract or
contract right and/or any party who enters into or proposes to enter into any
contract or other arrangement with any Loan Party, pursuant to which such Loan
Party is to delivery any personal property or perform any services.
“Daymark”: Daymark Realty Advisors, Inc. and its Subsidiaries.
“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

3



--------------------------------------------------------------------------------



 



“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
“Dollars” and “$”: dollars in lawful currency of the United States.
“Domestic Subsidiary”: any Subsidiary of the Parent Guarantor organized under
the laws of any jurisdiction within the United States.
“EBITDA”: with respect to any Person, on a consolidated basis, for any period,
the sum of (a) net income (or loss) of such Person for such period (excluding
extraordinary gains and losses), plus (b) without duplication and to the extent
already deducted (and not added back) in arriving at such net income (or loss),
the sum of the following amounts for such period: (i) all interest expense
(excluding all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing) for such period,
(ii) all charges against income for such period for federal, state, local and
foreign taxes actually paid, (iii) to the extent not already included in net
income, any proceeds received under any business interruption insurance policy
during such period, (iv) depreciation expenses for such period, (v) amortization
expenses for such period, (vi) non-cash stock-based award compensation expenses
for such period, and (vii) all out of pocket expenses for such period incurred
by such Person in connection with this Agreement and the other Loan Documents
and not capitalized, minus (c) to the extent included in arriving at such net
income, non-cash gains. For purposes of the foregoing, the net income of any
Joint Venture shall be excluded; provided that net income shall be increased by
the amount of dividends or distributions or other payments that are actually
paid in cash to the referent Person or a Subsidiary thereof (excluding Daymark)
in respect of such period by such Joint Venture.
“Eligible Receivables”: at any time, the Receivables of any Loan Party
(excluding Daymark) that are recorded on the general ledger of any Loan Party
(excluding Daymark) which the Administrative Agent determines in its Permitted
Discretion are eligible as the basis for the extension of Loans hereunder.
Without limiting the Administrative Agent’s discretion provided herein, Eligible
Receivables shall not include any Receivable:
(a) which is not subject to a first priority perfected security interest
(subject to the Liens described in clause (a) of the definition of Permitted
Liens) in favor of the Administrative Agent;
(b) which is subject to any Lien other than a Lien in favor of the
Administrative Agent;
(c) with respect to which is unpaid more than 60 days after the original due or
more than 90 days after the original invoice date or which has been written off
the books of any Loan Party or otherwise designated as uncollectible; provided
that Receivables comprised of a Customer payable that is paid on an installment
basis pursuant to an arrangement entered into at the point of sale (or time at
which the service giving rise to the payable was performed) in the ordinary
course of business, and which would otherwise constitute an Eligible Receivable
but for this clause, shall be permitted to be included as an Eligible Receivable
so long as such account is no more than 30 days past due (pursuant to such
installment arrangement);
(d) which is owing by a Customer for which more than 50% of the Receivables
owing from such Customer and its Affiliates are not deemed Eligible Receivables
hereunder;

 

4



--------------------------------------------------------------------------------



 



(e) which is owing by a Customer to the extent the aggregate amount of
Receivables owing from such Customer and its Affiliates to the Loan Parties or
any of them exceeds 25% of the aggregate Eligible Receivables;
(f) with respect to which any covenant, representation, or warranty contained in
this Agreement or in any other Loan Document has been breached or is not true in
any material respect on the date when made (except that any covenant,
representation or warranty that is qualified by or subject to a materiality
qualifier or “Material Adverse Effect” shall be true in all respects);
(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) except for accrued wage Receivables for
which there are no offsetting payables, (A) is not evidenced by an invoice or
other documentation satisfactory to the Administrative Agent which has been sent
to the Customer, or (B) represents a progress billing, (iii) is contingent upon
the completion by any Loan Party of any further performance, (iv) represents a
sale on a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment, cash-on-delivery or any other repurchase or return basis (other
than any rights of the Customer to return goods pursuant to customary contracts
or arrangements entered into by any Loan Party in the ordinary course of
business consistent with past practices; provided that the Loan Parties shall
have provided the Administrative Agent with written notice of such contracts or
arrangements and the Administrative Agent may establish Reserves in its
Permitted Discretion following good faith consultation with the Borrower),
(v) relates to payments of interest, (vi) was created on cash on delivery terms,
or (vii) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;
(h) for which the services giving rise to such Receivable have not been
performed by the applicable Loan Party;
(i) which is owed by a Customer which has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, or liquidator
of its assets, (ii) has had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or federal bankruptcy laws (other
than post-petition accounts payable of a Customer that is a debtor-in-possession
under the Bankruptcy Code and reasonably acceptable to the Administrative
Agent), (iv) has admitted in writing its inability, or is generally unable to,
pay its debts as they become due, (v) become insolvent, or (vi) ceased operation
of its business;
(j) which is owed by any Customer which has sold all or a substantially all of
its assets;
(k) which is owed by a Customer which (i) does not maintain its chief executive
office in the U.S. or (ii) is not organized under applicable law of the U.S.,
unless, in either case, such Receivable is backed by a letter of credit
acceptable to the Administrative Agent which is in the possession of, has been
assigned to and is directly drawable by the Administrative Agent;

 

5



--------------------------------------------------------------------------------



 



(l) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S., or
(ii) the government of the U.S., or any department, agency, public corporation,
or instrumentality thereof, unless the Federal Assignment of Claims Act of 1940,
as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other
steps necessary to perfect the Lien of the Administrative Agent in such
Receivable have been complied with to the Administrative Agent’s satisfaction;
provided that up to $2,500,000 in the aggregate of Receivables which would
otherwise constitute an Eligible Receivable but for this clause, shall be
permitted to be included as an Eligible Receivable;
(m) which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Loan Party; provided that any Receivable arising out of
management fees or other servicing fees paid to the Loan Parties (other than
Daymark) by Grubb & Ellis Healthcare REIT, Inc., Kojaian Ventures, LLC and any
Related Fund of Kojaian Ventures, LLC, in each case, that would constitute an
Eligible Receivable but for this clause (m), shall be permitted to be included
as an Eligible Receivable;
(n) the proceeds of which, pursuant to an arrangement with a Customer, are
required to be applied to the payment of Property Expenses due and outstanding
to any third party (other than any Group Member or any employee of any Group
Member) as of the applicable date of determination, but only to the extent that
such proceeds are to be applied to such payments; or
(o) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute.
In the event that a Receivable which was previously an Eligible Receivable
ceases to be an Eligible Receivable hereunder, the Borrower shall notify the
Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Borrowing Base Certificate. In determining the
amount of an Eligible Receivable, the face amount of a Receivable may, in the
Administrative Agent’s Permitted Discretion, be reduced by, without duplication,
to the extent not reflected in such face amount, (i) the amount of all accrued
and actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that any Loan Party may be obligated to rebate to a Customer pursuant
to the terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Receivable but not yet
applied by the applicable Loan Party to reduce the amount of such Receivable.
“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any of the Loan Parties, is treated as a single employer under
Section 414 of the Code.

 

6



--------------------------------------------------------------------------------



 



“ERISA Event”: (a) any Reportable Event with respect to any Pension Plan that is
subject to Title IV of ERISA; (b) the existence of a Prohibited Transaction with
respect to any Plan subject to Section 4975 of the Code or Section 406 of ERISA
that could reasonably be expected to result in liability to any of the Loan
Parties; (c) any failure by any Pension Plan to satisfy the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 of
ERISA) applicable to such Pension Plan, including any “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (d) the filing pursuant to Section 412 of the Code or
Section 303 of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan, the failure to make by its due date a
required installment under Section 412(m) of the Code with respect to any
Pension Plan or the failure by any of the Loan Parties or any ERISA Affiliate to
make any required contribution to a Multiemployer Plan; (e) the incurrence by
any of the Loan Parties or any ERISA Affiliate of any liability under Title IV
of ERISA with respect to the termination of any Pension Plan, including but not
limited to the imposition of any Lien in favor of the PBGC or any Pension Plan;
(f) a determination that any Pension Plan is, or is expected to be, in “at risk”
status (within the meaning of Title IV of ERISA); (g) the receipt by any Group
Member or any ERISA Affiliate from the PBGC or a Plan administrator of any
notice relating to an intention to terminate any Pension Plan or to appoint a
trustee to administer any Pension Plan under Section 4042 of ERISA; (h) the
incurrence by any of the Loan Parties or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the withdrawal or partial withdrawal
from any Pension Plan or Multiemployer Plan; or (i) the receipt by any of the
Loan Parties or any ERISA Affiliate of any notice concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent, in Reorganization or in endangered or critical
status, within the meaning of Section 432 of the Code or Section 305 or Title IV
of ERISA.
“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time, and any successor statute.
“Excluded Subsidiary”: (i) any Domestic Subsidiary that is a Subsidiary of a
Foreign Subsidiary, (ii) any Immaterial Subsidiary and (iii) each of Grubb &
Ellis Alesco Global Advisors, LLC, NNN 200 Galleria Member, LLC and NNN
Collateralized Senior Notes, LLC, for so long as becoming an obligor in respect
of the Obligations violates the express terms of any agreement to which such
Subsidiary is a party on the Closing Date; provided that immediately upon the
lapse, termination or waiver of the applicable restrictive covenant or
agreement, such Subsidiary shall cease to be an Excluded Subsidiary.
“Excluded Taxes”: with respect to any payment made by any Loan Party under any
Loan Document, any of the following Taxes imposed on or with respect to a
Recipient: (a) income or franchise Taxes imposed on (or measured by) net income
by the United States of America, or by the jurisdiction under the laws of which
such Recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located, (b)
any branch profits Taxes imposed by the United States of America or any similar
Taxes imposed by any other jurisdiction in which the Borrower is located and
(c) in the case of a Non-U.S. Lender, any U.S. Federal withholding Taxes
resulting from any Requirement of Law in effect on the date such Non-U.S. Lender
becomes a party to this Agreement (or designates a new lending office) or is
attributable to such Non-U.S. Lender’s failure to comply with Section 2.11(f),
except to the extent that such Non-U.S. Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
Taxes pursuant to Section 2.11(a).
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

 

7



--------------------------------------------------------------------------------



 



“Fixed Charge Coverage Ratio”: with respect to any applicable period, the ratio
of (a) EBITDA of the Parent Guarantor and its Subsidiaries on a consolidated
basis (excluding Daymark) minus Unfinanced Capital Expenditures of such Persons
made during such period, to (b) the sum of (i) the aggregate amount of all
principal and interest payments due and/or made with regard to all Funded Debt
of the Parent Guarantor and its Subsidiaries on a consolidated basis (excluding
Daymark) during such period (including, without limitation, all PIK Amounts),
(ii) the aggregate amount of Investments made during such period by the Parent
Guarantor or any of its Subsidiaries (other than Daymark) for purposes of
funding required scheduled debt payments of NNN 200 Galleria Member, LLC and its
Subsidiaries under the Galleria Loan Documents or payments required to be made
by NNN Sanctuary at Highland Oaks LeaseCo, LLC in respect of its obligations
under the Sanctuary Master Lease, (iii) the amounts of Restricted Payments made
by the Parent Guarantor during such period to the holders of its Preferred Stock
and (iv) the aggregate amount of accrued and unpaid dividends pursuant to the
Preferred Stock Plan during such period. For purposes of calculating the Fixed
Charge Coverage Ratio, if any Disposition of all or substantially all of the
Capital Stock or assets of Daymark is consummated during the applicable test
period, the Fixed Charge Coverage Ratio shall be calculated on a pro forma basis
assuming that such Disposition had occurred on the first day of the applicable
test period.
“Foreign Benefit Arrangement”: any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member or any ERISA
Affiliate.
“Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group Member or any ERISA Affiliate.
“Foreign Subsidiary”: any Subsidiary of the Parent Guarantor that is not a
Domestic Subsidiary.
“Funded Debt”: with respect to any Person, without duplication, the outstanding
principal amount of (a) all Loans (including, without limitation, all PIK
Amounts), (b) all other Indebtedness for borrowed money evidenced by notes,
bonds, debentures, or similar evidences of Indebtedness that by its terms
matures more than one year from, or is directly or indirectly renewable or
extendible at such Person’s option under a revolving credit or similar agreement
obligating the lender or lenders to extend credit over a period of more than one
year from the date of creation thereof, and specifically including Capitalized
Lease Obligations, current maturities of long-term debt, revolving credit and
short term debt extendible beyond one year at the option of the debtor, and
(c) Indebtedness consisting of guaranties by such Person of any of the foregoing
of another Person.
“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

 

8



--------------------------------------------------------------------------------



 



“Galleria Loan Documents”: the Amended and Restated Loan Agreement, dated as of
April 11, 2007, between NNN 200 Galleria, LLC and Lehman Brothers Holding, Inc.,
D/B/A Lehman Capital, a division of Lehman Brothers Holdings, Inc., as in effect
on the date hereof.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).
“Group Members”: the collective reference to the Parent Guarantor, the Borrower
and their respective Subsidiaries.
“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
dated as of the date hereof, executed and delivered by the Borrower and each
Guarantor, substantially in the form of Exhibit A.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (a) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(b) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation or
(d) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (x) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (y) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
“Guarantor”: Parent Guarantor and each Domestic Subsidiary of Parent Guarantor
other than the Borrower and any Excluded Subsidiary.

 

9



--------------------------------------------------------------------------------



 



“Immaterial Subsidiary”: any Domestic Subsidiary that, together with its
consolidated Subsidiaries, provides less than 5.0% of the consolidated revenues
of, or holds less than 5.0% of the consolidated assets of, the Parent Guarantor
and its Domestic Subsidiaries on a consolidated basis determined in accordance
with GAAP; provided that, the aggregate revenues or assets of all Immaterial
Subsidiaries, determined in accordance with GAAP, may not exceed 10.0% of
consolidated revenues or consolidated assets, respectively, of the Parent
Guarantor and its consolidated Domestic Subsidiaries, collectively, at any time
(and the Borrower will designate in writing to the Administrative Agent from
time to time the Subsidiaries which will cease to be treated as “Immaterial
Subsidiaries” in order to comply with the foregoing limitation).
“Indebtedness”: as to any Person at a particular time, without duplication, all
of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:
(a) all indebtedness of such Person for borrowed money and all indebtedness of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;
(c) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
(d) all indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;
(e) all Attributable Indebtedness;
(f) the liquidation value of all mandatorily redeemable preferred Capital Stock
of such Person;
(g) all Guarantee Obligations of such Person in respect of any of the foregoing;
(h) for the purposes of Section 8(e) only, all obligations of such Person in
respect of Swap Agreements.
The amount of Indebtedness of any Person for purposes of clause (d) above shall
be deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefore
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefore.
“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.

 

10



--------------------------------------------------------------------------------



 



“Indenture Non-Payment/Acceleration Default”: a default or event of default
arising pursuant to the Parent Guarantor Indenture (other than (i) a payment
default with respect to the obligations under the Parent Guarantor Indenture and
(ii) any default or event of default that results in an acceleration event under
the Parent Guarantor Indenture).
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvent”: pertaining to a condition of Insolvency.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
“Interest Payment Date”: as to any Loan, the last day of each calendar month,
the final maturity date of such Loan, and the date of any repayment or
prepayment made in respect thereof.
“Interest Rate” : with respect to Loans, from time to time, the percentage per
annum set forth in the following table:

                Pricing             Level     Time period   Interest Rate   1  
 
Closing Date until 89 days following the Closing Date
    11.00 %      
 
        2    
90th day following the Closing Date until the 179th day following the Closing
Date
    11.50 %      
 
        3    
180th day following the Closing Date until the 269th day following the Closing
Date
    12.00 %      
 
        4    
270th day following the Closing Date and thereafter
    12.50 %

“Investments”: as defined in Section 7.8.
“IRS”: the United States Internal Revenue Service.
“Joint Venture”: any Person in which the Parent Guarantor and its Subsidiaries
own, directly or indirectly, Capital Stock and which is not a Wholly Owned
Subsidiary of the Parent Guarantor.
“Lenders”: as defined in the preamble hereto.
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

11



--------------------------------------------------------------------------------



 



“Loan”: any loan made by any Lender pursuant to this Agreement (which shall,
unless expressly provided otherwise hereunder, include all Additional Loans).
“Loan Documents”: this Agreement, the Security Documents, the Notes, the
Warrants, the Registration Rights Agreement, any other instrument or agreement
now or hereafter executed and delivered by any Loan Party in connection with any
of the foregoing and any amendment, amendment and restatement, waiver,
supplement or other modification to any of the foregoing.
“Loan Parties”: the Borrower and each Guarantor.
“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations, or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or the Parent Guarantor and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights or remedies of the Administrative
Agent or the Lenders hereunder or thereunder; provided, however, that (i) the
failure of the Parent Guarantor to consummate a sale of all or any portion of
Daymark, shall not, in and of itself, be deemed or constitute a “Material
Adverse Effect” and (ii) solely for purposes of determining whether the
conditions in Section 5.1(o) and Section 5.2(a) have been satisfied in
connection with any Loans made, any reference to “Material Adverse Effect” in
Section 5.1(o) and Section 4.2 shall mean, and shall be limited to: any effect,
change, claim, event or circumstance that has resulted in a material adverse
effect on, the business, properties, operations or financial condition of the
Parent Guarantor and its Subsidiaries taken as a whole or the Borrower and its
Subsidiaries, taken as a whole, provided that such Material Adverse Effect shall
not include: effects resulting from (A) changes since March 30, 2011 in general
economic or political conditions or the securities, credit or financial markets
worldwide (so long as such conditions do not materially adversely affect the
Parent Guarantor and its Subsidiaries or the Borrower and its Subsidiaries, as
applicable, in a materially disproportionate manner relative to the other
participants in their industry taken as a whole), (B) changes since March 30,
2011 in conditions generally affecting the industry in which the Parent
Guarantor and its Subsidiaries or the Borrower and its Subsidiaries, as
applicable, operate (so long as such conditions do not materially adversely
affect the Parent Guarantor and its Subsidiaries or the Borrower and its
Subsidiaries, as applicable, in a materially disproportionate manner relative to
the other participants in their industry taken as a whole), (C) changes since
March 30, 2011 in generally accepted accounting principles or the interpretation
thereof (so long as such conditions do not materially adversely affect the
Parent Guarantor and its Subsidiaries or the Borrower and its Subsidiaries, as
applicable, in a materially disproportionate manner relative to the other
participants in their industry taken as a whole), (D) any acts of terrorism or
war since March 30, 2011 (so long as such conditions do not materially adversely
affect the Parent Guarantor and its Subsidiaries or the Borrower and its
Subsidiaries, as applicable, in a materially disproportionate manner relative to
the other participants in their industry taken as a whole), (E) any effect,
change, claim, event or circumstance related to Daymark; provided that neither
the Parent Guarantor nor any of its Subsidiaries other than Daymark shall have
been materially affected by any such effect, change, claim, event or
circumstance, (F) any failure to meet internal projections or forecasts provided
to the Administrative Agent prior to March 30, 2011 (including any publicly
announced projections or forecasts) for any period, (G) any change resulting
from, or litigation relating to, the transactions contemplated by that certain
commitment letter, dated March 30, 2011 (the “Commitment Letter”) between Parent
Guarantor, the Borrower and Administrative Agent (including any negative impact
on the price of the Parent Guarantor’s common stock as a result of the public
announcement of the transactions contemplated by the Commitment Letter or the
potential dilution caused or expected to be caused by the issuance of the
Warrants); provided that nothing contained in the clause (G) shall modify or
affect any representation, warranty or condition contained in this Agreement and
(H) receipt of any notice from the NYSE in respect of delisting of the Parent
Guarantor’s common stock or failure to meet NYSE listing standards.

 

12



--------------------------------------------------------------------------------



 



“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
“Maturity Date”: March 1, 2012.
“Maximum Loan Amount”: (i) on or prior to May 15, 2011, the lesser of (x)
$9,000,000 and (y) the Borrowing Base and (ii) thereafter, the lesser of (x)
$18,000,000 and (y) the Borrowing Base.
“Moody’s”: Moody’s Investors Service, Inc. or any successor.
“Mortgaged Properties”: any real property as to which the Administrative Agent
for the benefit of the Lenders shall be granted a Lien pursuant to the
Mortgages.
“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Lenders, in form and substance satisfactory to the Administrative Agent.
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Permitted Investments
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received), net of (w) attorneys’
fees, accountants’ fees, investment banking fees, (x) amounts required to be
applied to the repayment of Indebtedness secured by a Lien expressly permitted
hereunder on any asset that is the subject of such Asset Sale or Recovery Event
(other than any Lien pursuant to a Security Document), (y) other customary fees
and expenses actually incurred in connection therewith and (z) in the case of a
Recovery Event, any actual and reasonable cost incurred and paid or payable in
connection with restoration work to the extent required by any casualty
insurance policy or as a result of a condemnation and, in each case, and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) and (b) in connection with any incurrence of Indebtedness, the
cash proceeds received from such incurrence, net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith.
“Net Worth”: at any date, the excess of the total assets of the Borrower and its
Subsidiaries over their total liabilities determined on a consolidated basis in
accordance with GAAP, excluding any intercompany Receivable from the Parent
Guarantor which is eliminated or set off in consolidation of the Parent
Guarantor’s financial statements.
“Non-U.S. Lender”: a Lender that is not a U.S. Person.
“Notes”: the collective reference to any promissory note evidencing Loans.

 

13



--------------------------------------------------------------------------------



 



“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, premiums, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.
“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its by-laws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, and (iv) with
respect to any limited liability company, its articles of organization, as
amended, and its operating agreement, as amended. In the event any term or
condition of this Agreement or any other Loan Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.
“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).
“Other Taxes”: any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment.
“Over Advance”: as defined in Section 2.5(b).
“Over Advance Account”: as defined in Section 2.5(b).
“Parent Guarantor”: as defined in the preamble hereto.
“Parent Guarantor Indenture”: the Indenture, dated as of May 7, 2010, between
U.S. Bank National Association, N.A. and the Parent Guarantor.
“Participant”: as defined in Section 10.6(c).
“Participant Register”: as defined in Section 10.6(c).
“Patriot Act”: as defined in Section 10.17.

 

14



--------------------------------------------------------------------------------



 



“Payment Guaranty”: the Guarantee Obligations and other agreements described in
paragraph (3) of Part II of Schedule 7.2(g) and paragraph (6) of Part III of
Schedule 7.2(g).
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Pension Plan”: any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which any Loan Party or any ERISA Affiliate is (or, if
such Plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in section 3(5) of ERISA.
“Permitted Discretion”: a determination made in good faith and in the exercise
of reasonable (from the perspective of a secured asset-based lender) business
judgment.
“Permitted Holder”: collectively, C. Michael Kojaian, Kojaian Holdings LLC,
Kojaian Ventures, L.L.C., Kojaian Management Corporation or any Affiliate
thereof.
“Permitted Investments”: (a) Dollars or, in the case of any Foreign Subsidiary,
such local currencies held by it from time to time in the ordinary course of
business; (b) securities issued or unconditionally guaranteed or insured by the
United States government or any agency or instrumentality thereof, in each case
having maturities of not more than 24 months from the date of acquisition
thereof; (c) securities issued by any state, commonwealth or territory of the
United States of America or any political subdivision or taxing authority of any
such state, province, commonwealth or territory or any public instrumentality
thereof or any political subdivision or taxing authority of any such state,
province, commonwealth or territory or any public instrumentality thereof having
maturities of not more than 24 months from the date of acquisition thereof and,
at the time of acquisition, having an investment grade rating generally
obtainable from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, then from another nationally
recognized rating service); (d) commercial paper and variable or fixed rate
notes issued by or guaranteed by any Lender or any bank holding company owning
any Lender; (e) commercial paper and variable or fixed rate notes maturing no
more than 12 months after the date of creation thereof and, at the time of
acquisition, having a rating of at least A-2 or P-2 from either S&P or Moody’s
(or, if at any time neither S&P nor Moody’s shall be rating such obligations, an
equivalent rating from another nationally recognized rating service); (f) time
deposits with, or domestic and Eurodollar certificates of deposit or bankers’
acceptances maturing no more than two years after the date of acquisition
thereof issued by, any Lender or any other bank having combined capital and
surplus of not less than $250,000,000 in the case of domestic banks and
$100,000,000 (or the dollar equivalent thereof) in the case of foreign banks;
(g) repurchase agreements with a term of not more than 30 days for underlying
securities of the type described in clauses (b), (c) and (f) above entered into
with any bank meeting the qualifications specified in clause (f) above or
securities dealers of recognized national standing; (h) marketable short-term
money market and similar securities having, at the time of acquisition, a rating
of at least A-2 or P-2 from either S&P or Moody’s (or, if at any time neither
S&P nor Moody’s shall be rating such obligations, an equivalent rating from
another nationally recognized rating service); and (i) shares of investment
companies that are registered under the Investment Company Act of 1940 and
invest solely in one or more of the types of securities described in clauses
(a) through (h) above.

 

15



--------------------------------------------------------------------------------



 



“Permitted Liens”: (a) Liens for Taxes, assessments or other governmental
charges or claims that are either (i) not yet due and payable and not subject to
penalties for nonpayment or (ii) being contested in good faith by appropriate
proceedings for which appropriate reserves have been established in accordance
with GAAP; (b) Liens imposed by law, such as landlord’s, carriers’,
warehousemen’s, repairmen’s, construction contractors’ and mechanics’ Liens and
other similar Liens, arising in the ordinary course of business that are not
overdue for a period of more than 30 days or that are being contested in good
faith by appropriate proceedings; (c) Liens arising from judgments or decrees
for the payment of money in circumstances not constituting an Event of Default
under Section 8(h); (d) ground leases or subleases, licenses or sublicenses in
respect of real property on which facilities owned or leased by the Parent
Guarantor or any of its Subsidiaries are located; (e) easements, rights-of-way,
licenses, restrictions (including zoning restrictions), minor defects,
exceptions or irregularities in title, encroachments, protrusions and other
similar charges or encumbrances, in each case not interfering in any material
respect with the business of the applicable Group Member and any exception on
the title policies issued in connection with any Mortgaged Property; (f) any
interest or title of a lessor, sublessor, licensor or sublicensor or secured by
a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under any lease
not prohibited by this Agreement; (g) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods; (h) leases or subleases, licenses or
sublicenses granted to others not interfering in any material respect with the
business of the applicable Group Member; (i) Liens created in the ordinary
course of business in favor of banks and other financial institutions over
credit balances of any bank accounts held at such banks or financial
institutions, as the case may be, to facilitate the operation of cash pooling
and/or interest set-off arrangements in respect of such bank accounts in the
ordinary course of business; (j) Liens arising from precautionary Uniform
Commercial Code financing statement or similar filings made in respect of
operating leases; (k) deposits or pledges to secure obligations under worker’s
compensation, social security or similar laws, or under unemployment insurance;
(l) deposits or pledges to secure the performance of bids, tenders, trade
contracts, statutory obligations, surety and appeal bonds permitted hereunder
and other obligations of like nature arising in the applicable Group Member’s
ordinary course of business; and (m) Liens securing the financing of insurance
premiums in the applicable Group Member’s ordinary course of business.
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“PIK Amounts”: as defined in Section 2.7(d).
“PIK Election”: as defined in Section 2.7(d).
“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, including
any employee welfare benefit plan (as defined in Section 3(1) of ERISA), any
employee pension benefit plan (as defined in Section 3(2) of ERISA), and any
plan which is both an employee welfare benefit plan and an employee pension
benefit plan, and in respect of which any of the Loan Parties or any ERISA
Affiliate is an “employer” as defined in Section 3(5) of ERISA.
“Preferred Stock”: the preferred stock of the Parent Guarantor issued under the
Preferred Stock Plan.
“Preferred Stock Plan”: the plan for the issuance of Preferred Stock by the
Parent Guarantor set out in the Certificate of Designations.
“Prohibited Transaction”: as defined in Section 406 of ERISA and
Section 4975(f)(3) of the Code, other than any event, transaction or occurrence
that is exempt from such sections pursuant to Section 408 of ERISA, Section
4975(d) of the Code or a prohibited transaction class or individual exemption
issued by the US Department of Labor.
“Properties”: as defined in Section 4.17(a).

 

16



--------------------------------------------------------------------------------



 



“Property Expense”: those operating costs and expenses incurred in connection
with the Loan Parties’ management of a Customer’s (or one of a Customer’s
Affiliate’s or Subsidiary’s) property.
“Receivable”: as defined in the Guarantee and Collateral Agreement.
“Recipient”: as applicable, (a) the Administrative Agent and (b) any Lender.
“Recovery Event”: any settlement of or payment in respect of any real property
insurance claim or any condemnation proceeding relating to any asset of any
Group Member.
“Register”: as defined in Section 10.6(b).
“Registration Rights Agreement”: the Registration Rights Agreement, dated as of
the date hereof, among the Parent Guarantor and the initial holders of the
Closing Date Warrant Shares.
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Loans pursuant to Section 2.5(a) as a result
of the delivery of a Reinvestment Notice.
“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.
“Reinvestment Notice”: a written notice executed by a Responsible Officer of the
Borrower stating that no Default or Event of Default has occurred and is
continuing and that a Loan Party intends and expects to use all or a specified
portion of the Net Cash Proceeds of an Asset Sale or Recovery Event to acquire
or repair assets useful in its business.
“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the business of applicable Loan Party.
“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring 270 days after such Reinvestment Event and
(b) the date on which the applicable Loan Party shall have determined not to, or
shall have otherwise ceased to, acquire or repair assets useful in its business
with all or any portion of the relevant Reinvestment Deferred Amount.
“Related Fund”: with respect to any Person, any fund that is administered or
managed by such Person, is an Affiliate of such Person or is an entity or an
Affiliate of an entity that administers or manages such Person.
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Repayment Date”: as defined in Section 2.7(d).
“Report”: reports prepared by the Administrative Agent or another Person showing
the results of appraisals, field examinations or audits pertaining to Parent
Guarantor’s and the Borrower’s assets from information furnished by or on behalf
of the Parent Guarantor or the Borrower, after the Administrative Agent has
exercised its rights of inspection pursuant to this Agreement, which Reports may
be distributed to the Lenders by the Administrative Agent.

 

17



--------------------------------------------------------------------------------



 



“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043, with
respect to a Pension Plan.
“Required Lenders”: at any time, the holders of more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Loans then outstanding and
(b) the Commitments then in effect.
“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Reserves”: any and all reserves established against the Borrowing Base which
the Administrative Agent deems necessary, in its Permitted Discretion, to
establish from time to time (including without limitation an amount equal to all
obligations that are secured by Liens on the assets of any Loan Party described
in (2), (3) and (4) of Schedule 7.3(d)); provided that in no event shall
Reserves be (i) duplicative of amounts paid by the Borrower in accordance with
Section 2.5(b) in respect of any Over Advance or amounts deposited by the
Borrower as a result of an Over Advance in accordance with Section 2.5(b), or
(ii) duplicative of any other Reserve (it being understood that existing
Reserves may be adjusted) or items or circumstances excluded from, independent
of, or adjusted for in, the Borrowing Base. After the Closing Date, the
Administrative Agent shall provide written notice to the Borrower of its intent,
in its Permitted Discretion, to increase existing Reserves or to maintain
additional Reserves.
“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower or Parent Guarantor, as applicable, but in any event,
with respect to financial matters, the chief financial officer of the Borrower
or the Parent Guarantor, as applicable.
“Restricted Payments”: as defined in Section 7.6.
“S&P”: Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., or any successor.
“Sanctuary Master Lease”: that certain Master Lease For the Sanctuary at
Highland Parks, dated as of July 29, 2005, among NNN Sanctuary at Highland Oaks,
DST and NNN Sanctuary at Highland Oaks LeaseCo, LLC, as in effect on the date
hereof.
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

 

18



--------------------------------------------------------------------------------



 



“Solvent”: when used with respect to any Person (exclusive of any of its
consolidated or unconsolidated Subsidiaries), means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
“Specified Change of Control Transaction”: any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act or any successor
provisions to either of the foregoing), including any group acting for the
purpose of acquiring, holding, voting or disposing of securities within the
meaning of Rule 13d-5(b)(1) under the Exchange Act, becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act, except that a person
will be deemed to have “beneficial ownership” of all shares that any such person
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly with the prior written
consent of the Administrative Agent, of 50% or more of the total voting power of
the Parent Guarantor’s Voting Stock (other than as a result of any merger, share
exchange, transfer of assets or similar transaction solely for the purpose of
changing the Parent Guarantor’s jurisdiction of incorporation and resulting in a
reclassification, conversion or exchange of outstanding shares of common stock
solely into shares of common stock of the surviving entity).
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of Parent Guarantor.
“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Parent Borrower or any
of its Subsidiaries shall be a “Swap Agreement”.
“Taxes”: any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Transferee”: any Assignee or Participant.
“Unfinanced Capital Expenditures”: all Capital Expenditures of the Parent
Guarantor and its Subsidiaries (excluding Daymark) other than those made
utilizing (a) financing provided by the applicable seller or third party
lenders, or (b) cash that has been provided by Customers (other than any Group
Member).

 

19



--------------------------------------------------------------------------------



 



“United States”: the United States of America.
“U.S. Person”: a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Certificate”: as defined in Section 2.11(f)(ii)(D).
“Voting Stock”: with respect to any Person, Capital Stock of such Person which
ordinarily has voting power for the election of directors (or persons performing
similar functions) of such Person, whether at all times or only for so long as
no senior class of securities has such voting power by reason of any
contingency.
“Warrants”: the Closing Date Warrants and any Additional Warrants.
“Wholly Owned Guarantor”: any Guarantor that is a Wholly Owned Subsidiary of the
Parent Guarantor.
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.
“Withdrawal Liability”: any liability of any of the Loan Parties or any ERISA
Affiliate to a Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan, as such terms are defined in Title IV
of ERISA.
“Withholding Agent”: any Loan Party and the Administrative Agent.
1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that, notwithstanding
anything to the contrary herein, all accounting or financial terms used herein
shall be construed, and all financial computations pursuant hereto shall be
made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar effect) to value any Indebtedness or other liabilities of any Group
Member at “fair value”, as defined therein), (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

 

20



--------------------------------------------------------------------------------



 



(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS AND LOANS
2.1 Commitments and Loans. Subject to the terms and conditions hereof, each
Lender severally agrees to make from time to time on any Borrowing Date a Loan
to the Borrower; provided that (A) there shall be no more than two Borrowing
Dates (excluding any Additional Loans), (B) the aggregate principal amount of
each Lender’s Loans (excluding any Additional Loans) shall not exceed such
Lender’s Commitment and (C) the aggregate principal amount of all Loans
(excluding any Additional Loans) outstanding shall not exceed the Maximum Loan
Amount. Any amounts borrowed and repaid or prepaid may not be reborrowed. If at
any time after the Closing Date any demand, any claim or any request for any
payment is made under or in respect of any Payment Guaranty and such demand,
claim or request shall not have been satisfied in full within five Business Days
after such demand, claim or request is made, the Lenders shall have the right
(in their sole discretion and in accordance with their Aggregate Exposure
Percentage) to elect to cause the Borrower to borrow additional Loans hereunder
(any such additional Loans, the “Additional Loans”), the proceeds of which shall
be used by the Borrower (together with any other available funds) within one
Business Day following receipt of such proceeds to satisfy in full such demand,
claim or request. Except as otherwise expressly set forth in this Agreement, the
terms of the Additional Loans shall be identical in all respects to all other
Loans made hereunder.
2.2 Procedure for Borrowing. The Borrower may borrow under the Commitments on
any Business Day; provided that the Borrower shall give the Administrative Agent
irrevocable notice prior to 11:00 A.M., New York City time, twelve Business Days
(or such shorter period of time to which the Administrative Agent may agree in
its sole discretion) prior to the requested Borrowing Date, specifying (i) the
amount of Loans to be borrowed and (ii) the requested Borrowing Date. Each
borrowing under the Commitments shall be in a minimum principal amount of
$4,000,000. Upon receipt of any such notice the Administrative Agent shall
promptly notify each Lender thereof. Each Lender will make the amount of its pro
rata share of each borrowing available to the Administrative Agent for the
account of the Borrower at the Funding Office no later than 12:00 Noon, New York
City time, on the Borrowing Date requested by the Borrower in funds immediately
available to the Administrative Agent. Such borrowing will then be made
available to the Borrower by the Administrative Agent pursuant to written
instructions provided to the Administrative Agent by the Borrower.
2.3 Repayment of Loans. The Borrower shall repay all outstanding Loans on the
Maturity Date.
2.4 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, subject to Section 2.6 hereof, upon
irrevocable notice delivered to the Administrative Agent no later than
11:00 A.M., New York City time, three Business Days prior thereto, which notice
shall specify the date and amount of prepayment. Upon receipt of any such notice
the Administrative Agent shall promptly notify each Lender thereof. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with accrued interest to such date on the
amount prepaid. Partial prepayments of Loans shall be in an aggregate principal
amount of $1,000,000 or a whole multiple thereof.

 

21



--------------------------------------------------------------------------------



 



2.5 Mandatory Prepayments . (a) If on any date any Group Member shall receive
Net Cash Proceeds from any Asset Sale or Recovery Event then, unless a
Reinvestment Notice shall be delivered in respect thereof, such Net Cash
Proceeds shall be applied on such date toward the prepayment of the Loans as set
forth in Section 2.5(d); provided, that, notwithstanding the foregoing, (i) the
aggregate Net Cash Proceeds of Asset Sales and Recovery Events that may be
excluded from the foregoing requirement pursuant to a Reinvestment Notice shall
not exceed $250,000 and (ii) on each Reinvestment Prepayment Date, an amount
equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Loans as set
forth in Section 2.5(d).
(b) If on any date of determination the aggregate principal amount of Loans
(excluding any Additional Loans) outstanding exceeds the Borrowing Base (such
excess amount being referred to herein as, an “Over Advance”), the Borrower
shall prepay the Loans in an aggregate amount equal to such Over Advance on such
date. Notwithstanding the foregoing, the Borrower shall not be required to make
a prepayment pursuant to this Section 2.5(b) so long as (i) the aggregate amount
of Over Advances on such date does not exceed $3,000,000, (ii) no Default or
Event of Default has occurred and is continuing, (iii) an amount equal to
(A) 110% of the aggregate principal amount of Loans (excluding any Additional
Loans) outstanding on such date minus (B) the Borrowing Base is deposited by the
Borrower on such date in an interest-bearing segregated account subject to the
sole dominion and control of the Administrative Agent (the “Over Advance
Account”), and (iv) upon the earlier of (A) the next date on which the Borrower
is required to deliver to the Administrative Agent a Borrowing Base Certificate
pursuant to Section 6.2 and (B) the occurrence of a Default or an Event of
Default, the Borrower either (i) directs the Administrative Agent to apply the
proceeds in the Over Advance Account equal to the then applicable Over Advances
to the prepayment of the Loans (with the remaining balance to be paid to the
Borrower in such account designated by the Borrower) or (ii) only to the extent
no Over Advance exists on such date, directs the Administrative Agent to (and
the Administrative Agent thereafter shall promptly, but in any event within two
(2) Business Days of receiving such direction) deposit all amounts in the Over
Advance Account to such account designated by the Borrower in writing at such
time.
(c) If any Indebtedness shall be incurred by any Group Member (excluding any
Indebtedness incurred in accordance with Section 7.2), an amount equal to 100%
of the Net Cash Proceeds thereof shall be applied on the date of such incurrence
toward the prepayment of the Loans as set forth in Section 2.5(d).
(d) Amounts to be applied in connection with prepayments made pursuant to
Section 2.5 shall be applied to the prepayment of the Loans in accordance with
Section 2.9. Each prepayment of the Loans under Section 2.5 shall be accompanied
by accrued interest to the date of such prepayment on the amount prepaid and the
prepayment premium pursuant to Section 2.6.
2.6 Prepayment Premium. All voluntary prepayments of principal of Loans pursuant
to Section 2.4, all mandatory repayments of principal of Loans required pursuant
to Section 2.5 and all repayments of principal of Loans required pursuant to
Section 8 as a result of the acceleration thereof will be subject to payment by
the Borrower to the Administrative Agent, for the ratable account of each
Lender, of a prepayment premium on the principal amount so prepaid or repaid, of
4.0%; provided that such prepayment premium shall be reduced to 2.0% in the
event the Borrower makes more than one borrowing under the Commitment pursuant
to Section 2.2; provided, further that no such prepayment premium shall be
required to be paid by the Borrower if such prepayment or repayment was required
to be made as a result of a Specified Change of Control Transaction in which the
per share market value of the common stock is equal to or greater than $1.10 per
share. Such prepayment premium shall be due and payable upon the date of any
voluntary prepayment or the due date of such mandatory prepayment or required
repayment, as the case may be.

 

22



--------------------------------------------------------------------------------



 



2.7 Interest Rates and Payment Dates. (a) Each Loan shall bear interest at a
rate per annum equal to the Interest Rate.
(b) If any Event of Default occurs and is continuing, all amounts shall bear
interest at a rate per annum equal to the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus
2.0%.
(c) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (b) of this Section shall be
payable from time to time on demand.
(d) So long as no Event of Default has occurred and is continuing, the Borrower
may elect to (i) pay all interest due on any Interest Payment Date in cash or
(ii) pay up to 100% of the interest due on such Interest Payment Date by adding
such interest to the principal amount of the outstanding Loans and the remaining
portion of the interest due on such Interest Payment Date in cash (such
election, a “PIK Election”; and such interest added to the principal amount of
the outstanding Loans, the “PIK Amounts”). Unless otherwise notified at least
five Business Days prior to the applicable Interest Payment Date (and in the
absence of an Event of Default), the Borrower will be deemed to have made a PIK
Election with respect to all of the interest due on any Interest Payment Date.
In the event of any PIK Election, the Parent Guarantor shall issue to the
Lenders (in accordance with their Aggregate Exposure Percentage) additional
warrants in the form attached hereto as Exhibit H to purchase a number of shares
(not less than zero) of common stock of the Parent Guarantor equal to (x) an
amount equal to the product of (i) the Closing Date Warrant Shares and (ii) a
ratio equal to (A) the aggregate principal amount of Loans outstanding
(including all PIK Amounts) at such date over (B) the aggregate principal amount
of Loans outstanding (excluding all PIK Amounts) at such date minus (y) the
aggregate amount of Closing Date Warrant Shares and any Additional Warrants
issued to the Lenders since the Closing Date (such additional warrants,
the “Additional Warrants”). The Parent Guarantor shall issue any such Additional
Warrants at the time of each such PIK Election. In addition, the Parent
Guarantor shall issue to the Lenders (in accordance with their Aggregate
Exposure Percentage) Additional Warrants on the final Interest Payment Date
(whether at the stated maturity or otherwise) if the Borrower has made a PIK
Election with respect to more than 50% of the aggregate amount of accrued
interest payable on the Loans up to such final Interest Payment Date. The amount
of Additional Warrants issued on the final Interest Payment Date shall be
calculated as set forth above in this paragraph assuming that the Borrower had
made a PIK Election with respect to all interest paid on such final Interest
Payment Date.
2.8 Computation of Interest and Fees. Interest and fees payable pursuant hereto
shall be calculated on the basis of a 360-day year for the actual days elapsed.
2.9 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from the
Lenders hereunder and each payment by the Borrower on account of any fee shall
be made pro rata according to the respective Aggregate Exposure Percentage of
the Lenders.
(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest and premium on the Loans shall be made pro rata
according to the respective outstanding principal amounts of the Loans then held
by the Lenders. Amounts prepaid under Section 2.5(b) shall be applied to Loans
other than Additional Loans. Amounts prepaid on account of the Loans may not be
reborrowed.
(c) Except as otherwise expressly provided herein, all payments (including
prepayments) to be made by the Borrower hereunder, whether on account of
principal, interest, premium, fees or otherwise, shall be made without setoff or
counterclaim, on the due date thereof to the Administrative Agent, for the
account of the Lenders, in immediately available funds. The Administrative Agent
shall distribute such payments to each relevant Lender promptly upon receipt in
like funds as received, net of any amounts owing by such Lender pursuant to
Section 9.7. If any payment hereunder becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. In the case of any extension of any payment of principal pursuant
to the preceding sentence, interest thereon shall be payable at the then
applicable rate during such extension.

 

23



--------------------------------------------------------------------------------



 



(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at Interest Rate then in effect, on demand, from
the Borrower.
(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.
(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.9(d), 2.9(e) or 9.7, then the Administrative Agent may, in
its discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent to satisfy such Lender’s
obligations to it under such Section until all such unsatisfied obligations are
fully paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

 

24



--------------------------------------------------------------------------------



 



2.10 Requirements of Law. (a) If any Lender shall have reasonably determined
that the adoption of or any change in any Requirement of Law (i) regarding
capital adequacy or in the interpretation or application thereof or compliance
by such Lender or any corporation controlling such Lender with any request or
directive regarding capital adequacy (whether or not having the force of law)
from any Governmental Authority made subsequent to the date hereof or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material or (ii) subjects any Lender to any Tax (other than
Indemnified Taxes or Excluded Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.
(b) Notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
change in law, regardless of the date enacted, adopted or issued.
(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
six months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.
2.11 Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by any Loan Party
under any Loan Document shall be made without withholding for any Taxes, unless
such withholding is required by any law. If any Withholding Agent determines, in
good faith, that it is so required to withhold Taxes, then such Withholding
Agent may so withhold and shall timely pay the full amount of withheld Taxes to
the relevant Governmental Authority in accordance with applicable law. If such
Taxes are Indemnified Taxes, then the amount payable by such Loan Party shall be
increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
applicable Recipient receives the amount it would have received had no such
withholding been made.
(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(d) Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with any Loan Document (including
amounts paid or payable under this Section 2.11(d)) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.11(d) shall be paid within 10 days
after the Recipient delivers to any Loan Party a certificate stating the amount
of any Indemnified Taxes so paid or payable by such Recipient. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error. Such
Recipient shall deliver a copy of such certificate to the Administrative Agent.

 

25



--------------------------------------------------------------------------------



 



(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.11(e) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrower and the Administrative Agent, at
the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.11(f)(ii)(A) through (E) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense (or, in the case of a
change in a Requirement of Law, any incremental material unreimbursed cost or
expense) or would materially prejudice the legal or commercial position of such
Lender. Upon the reasonable request of the Borrower or the Administrative Agent,
any Lender shall update any form or certification previously delivered pursuant
to this Section 2.11(f).
(ii) Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender shall, if it is legally eligible to do so, deliver to
the Borrower and the Administrative Agent (in such number of copies reasonably
requested by the Borrower and the Administrative Agent) on or prior to the date
on which such Lender becomes a party hereto, duly completed and executed copies
of whichever of the following is applicable:
(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;
(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(C) in the case of a Non-U.S. Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

 

26



--------------------------------------------------------------------------------



 



(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit F (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;
(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or
(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.11 (including
additional amounts paid pursuant to this Section 2.11), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.11(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.11(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.11(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
(h) Survival. Each party’s obligations under this Section 2.11 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under any Loan Document.
2.12 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.10 or 2.11(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 2.10
or 2.11(a).

 

27



--------------------------------------------------------------------------------



 



2.13 Tax Treatment of Units. The Parent Guarantor, the Borrower, the
Administrative Agent and the Lenders hereby agree (i) to treat the Loans made on
the Closing Date and the Closing Date Warrants as an investment unit consisting
of Warrants and a Loan and to allocate the purchase price between the underlying
Warrants and Loan in the proportions set forth on Schedule 2.13 hereto, which
Schedule shall be agreed to among the Administrative Agent, the Lenders and the
Borrower and completed no later than April 22, 2011, and (ii) unless required by
applicable law, each of the Parent Guarantor, the Borrower, the Administrative
Agent and the Lenders will not take any position on a tax return inconsistent
with (i) or (ii).
2.14 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.10 or Section 2.11 or (b) defaults in its obligation to make Loans
hereunder, with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Default or
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) prior to any replacement, such Lender shall have taken no
action under Section 2.12 so as to eliminate the continued need for payment of
amounts owing pursuant to Section 2.10 or Section 2.11, (iv) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement, (v) the
replacement financial institution, if not already a Lender, shall be reasonably
satisfactory to the Administrative Agent, (vi) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 10.6, (vii) the Borrower shall pay all additional amounts (if any)
required pursuant to Section 2.10 or Section 2.11, as the case may be, in
respect of any period prior to the date on which such replacement shall be
consummated, and (viii) any such replacement shall not be deemed to be a waiver
of any rights that the Borrower, the Administrative Agent or any other Lender
shall have against the replaced Lender.
SECTION 3. FEES
3.1 Closing Fee. The Borrower agrees to pay to the Administrative Agent for the
account of each Lender (on a pro rata basis based on each such Lender’s
respective Aggregate Exposure Percentage) a closing fee on the Closing Date of
$180,000.
SECTION 4. REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Parent Guarantor and Borrower hereby jointly and
severally represent and warrant to the Administrative Agent and each Lender
that:
4.1 Financial Condition. The audited consolidated balance sheets of the Parent
Guarantor as at December 31, 2010, December 31, 2009 and December 31, 2008, and
the related consolidated statements of income and of cash flows for the fiscal
years ended on such dates, reported on by and accompanied by an unqualified
report from Ernst & Young LLP, present fairly, in all material respects, the
consolidated financial condition of the Parent Guarantor as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the respective fiscal years then ended. The unaudited consolidated balance
sheets of the Parent Guarantor as at September 30, 2010, June 30, 2010 and
March 31, 2010, and the related unaudited consolidated statements of income and
cash flows for the three-, six- and nine-month periods ended on such dates,
present fairly, in all material respects, the consolidated

 

28



--------------------------------------------------------------------------------



 



financial condition of the Parent Guarantor as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
three-, six- and nine-month periods then ended (subject to normal year-end audit
adjustments). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). As of the Closing Date, no Group Member
has any Guarantee Obligations, contingent liabilities and liabilities for taxes,
or any long-term leases or unusual forward or long-term commitments, including
any interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in the most recent
financial statements referred to in this paragraph or previously disclosed by
the Parent Guarantor in its filings and current reports with the SEC, except for
any such liabilities or obligations which could not, individually or in the
aggregate, have a Material Adverse Effect. During the period from December 31,
2010 to and including the date hereof there has been no Disposition by any Group
Member of any material part of its business or property.
4.2 No Change. Since March 30, 2011, there has been no development or event that
has had or could reasonably be expected to have a Material Adverse Effect.
4.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law except, in the case of clauses (c) and (d), to the
extent that the failure to be so qualified or comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to borrow the
Loans hereunder. Each Loan Party has taken all necessary organizational action
to authorize the execution, delivery and performance of the Loan Documents to
which it is a party and, in the case of the Borrower, to authorize the borrowing
of the Loans on the terms and conditions of this Agreement. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
borrowings hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except
(i) consents, authorizations, filings and notices described in Schedule 4.4,
which consents, authorizations, filings and notices have been obtained or made
and are in full force and effect, (ii) the filings referred to in Section 4.19
and (iii) immaterial consents, authorizations, filings and notices. Each Loan
Document has been duly executed and delivered on behalf of each Loan Party party
thereto. This Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof will not violate any material Requirement of Law or any material
Contractual Obligation of any Group Member and will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents). No Requirement of Law
or Contractual Obligation applicable to the Parent Guarantor or any of its
Subsidiaries could reasonably be expected to have a Material Adverse Effect.

 

29



--------------------------------------------------------------------------------



 



4.6 Litigation. Except as set forth on Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower or the Parent
Guarantor, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.
4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.
4.8 Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property, and none of such property
is subject to any Lien except as permitted by Section 7.3.
4.9 Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted. To the best knowledge of each Group Member, no material claim has
been asserted and is pending by any Person challenging or questioning the use of
any Intellectual Property or the validity or effectiveness of any Intellectual
Property, nor does the Borrower or the Parent Guarantor know of any valid basis
for any such claim. To the best knowledge of any Loan Party, the use of
Intellectual Property by each Group Member does not infringe on the rights of
any Person in any material respect.
4.10 Taxes. Each Group Member has filed or caused to be filed all Federal, state
and other material Tax returns that are required to be filed and has paid all
Taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other Taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no Tax Lien
has been filed, and, to the knowledge of the Borrower or the Parent Guarantor,
no claim is being asserted, with respect to any such Tax, fee or other charge.
4.11 Federal Regulations. No part of the proceeds of any Loans will be used
(a) for “buying” or “carrying” any “margin stock” within the respective meanings
of each of the quoted terms under Regulation U as now and from time to time
hereafter in effect for any purpose that violates the provisions of the
Regulations of the Board or (b) for any purpose that violates the provisions of
the Regulations of the Board. No more than 25% of the assets of the Group
Members consist of “margin stock” as so defined.
4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

 

30



--------------------------------------------------------------------------------



 



4.13 ERISA. (a) Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (i) each of the Loan Parties
is in compliance with the applicable provisions of ERISA and the provisions of
the Code relating to Plans and the regulations and published interpretations
thereunder; (ii) no ERISA Event has occurred or is reasonably expected to occur;
and (iii) all amounts required by applicable law with respect to, or by the
terms of, any retiree welfare benefit arrangement maintained by any of the Loan
Parties or to which any of the Loan Parties has an obligation to contribute have
been accrued in accordance with Statement of Financial Accounting Standards
No. 106. The present value of all accumulated benefit obligations under each
Pension Plan (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than a
material amount the fair market value of the assets of such Pension Plan
allocable to such accrued benefits, and the present value of all accumulated
benefit obligations of all underfunded Pension Plans (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than a material amount the fair market value of the
assets of all such underfunded Pension Plans.
(b) Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (i) all employer and employee contributions required by
applicable law or by the terms of any Foreign Benefit Arrangement or Foreign
Plan have been made, or, if applicable, accrued in accordance with normal
accounting practices; (ii) the accrued benefit obligations of each Foreign Plan
(based on those assumptions used to fund such Foreign Plan) with respect to all
current and former participants do not exceed the assets of such Foreign Plan;
(iii) each Foreign Plan that is required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities;
and (iv) each such Foreign Benefit Arrangement and Foreign Plan is in compliance
(A) with all material provisions of applicable law and all material applicable
regulations and published interpretations thereunder with respect to such
Foreign Benefit Arrangement or Foreign Plan and (B) with the terms of such plan
or arrangement.
4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.
4.15 Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of incorporation of each Subsidiary and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of the Borrower or any Subsidiary,
except as created by the Loan Documents.
4.16 Use of Proceeds. The proceeds of the Loans shall be used to finance working
capital needs and other general corporate purposes of the Parent Guarantor and
its Subsidiaries. The proceeds of any Additional Loans (together with any other
available funds) shall be used solely to satisfy in full any demand, claim or
request for any payment made under or in respect of any Payment Guaranty.

 

31



--------------------------------------------------------------------------------



 



4.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:
(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;
(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;
(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;
(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;
(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws;
(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.
4.18 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan Documents
or in any other documents, certificates and statements furnished to the
Administrative Agent and the Lenders for use in connection with the transactions
contemplated hereby and by the other Loan Documents.

 

32



--------------------------------------------------------------------------------



 



4.19 Security Documents. (a) The Guarantee and Collateral Agreement is effective
to create in favor of the Administrative Agent, for the benefit of the Lenders,
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when stock certificates representing such
Pledged Stock are delivered to the Administrative Agent (together with a
properly completed and signed stock power or endorsement), and in the case of
the other Collateral described in the Guarantee and Collateral Agreement, when
financing statements and other filings specified on Schedule 4.19 in appropriate
form are filed in the offices specified on Schedule 4.19, the Guarantee and
Collateral Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other Person (except for (i) Permitted
Liens arising solely by operation of law and (ii) purchase money liens permitted
under Section 7.3).
(b) Upon execution and delivery, each of the Mortgages is effective to create in
favor of the Administrative Agent, for the benefit of the Lenders, a legal,
valid and enforceable Lien on the Mortgaged Properties described therein and
proceeds thereof, and when the Mortgages are filed in the applicable filing or
recording offices, each such Mortgage shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in the Mortgaged Properties and the proceeds thereof, as security for the
Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person (other than Persons holding Liens and
encumbrances or rights permitted by the relevant Mortgage and this Agreement).
4.20 Solvency. Each of the Parent Guarantor and the Borrower, after giving
effect to the incurrence of all Indebtedness and obligations being incurred in
connection with the Loan Documents, will be and will continue to be, Solvent.
4.21 Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968.
4.22 Accuracy of Borrowing Base. At the time any Borrowing Base Certificate is
delivered pursuant to this Agreement, each Receivable included in the
calculation of the Borrowing Base, (to the best knowledge of the Parent
Guarantor and the Borrower in the case of criteria that are subject to the
Administrative Agent’s Permitted Discretion) satisfies all criteria stated
herein to be an Eligible Receivable.
SECTION 5. CONDITIONS PRECEDENT
5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial Loan requested to be made by it is subject to the satisfaction,
prior to or concurrently with the making of such Loan on the Closing Date, of
the following conditions precedent:
(a) Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, Parent Guarantor, the Borrower and each Person listed on
Schedule 1.1, (ii) the Guarantee and Collateral Agreement, executed and
delivered by Parent Guarantor, the Borrower and each other Guarantor and
(iii) an Acknowledgement and Consent in the form attached to the Guarantee and
Collateral Agreement, executed and delivered by each Issuer (as defined
therein), if any, that is not a Loan Party.
(b) [Intentionally omitted]

 

33



--------------------------------------------------------------------------------



 



(c) Approvals. All governmental and third party approvals necessary in
connection with the Loan Documents, the continuing operations of the Group
Members and the transactions contemplated hereby shall have been obtained and be
in full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority that
would restrain, prevent or otherwise impose adverse conditions on the financing
contemplated hereby.
(d) Lien Searches. To the extent available after use of commercially reasonable
efforts by the Borrower prior to the Closing Date, the Administrative Agent
shall have received the results of a recent Lien search with respect to each
Loan Party, and such search shall reveal no Liens on any of the assets of the
Loan Parties except for Liens permitted by Section 7.3 or discharged on or prior
to the Closing Date pursuant to documentation satisfactory to the Administrative
Agent.
(e) Fees. The Lenders and the Administrative Agent shall have received all fees
(including the Closing Fee required pursuant to Section 3.1) required to be
paid, and all expenses (including the reasonable fees and expenses of legal
counsel) required to be reimbursed, on or before the Closing Date. All such
amounts will be paid with proceeds of Loans made on the Closing Date and will be
reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Closing Date.
(f) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate which calculates the Borrowing Base as of the end of
the week immediately preceding the Closing Date.
(g) Net Worth. As of the Closing Date, the Borrower’s Net Worth on a pro forma
basis after giving effect to the transactions on the Closing Date and the use of
proceeds thereof shall not be less than $20,000,000 and the Administrative Agent
shall have received a Compliance Certificate to such effect, along with
appropriate insertions and attachments thereto.
(h) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including the Organizational
Documents of each Loan Party, certified by the relevant authority of the
jurisdiction of organization of such Loan Party and (ii) a long form good
standing certificate for each Loan Party from its jurisdiction of organization
as of a recent date.
(i) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:
(i) the legal opinion of Zukerman Gore Brandeis & Crossman, LLP, counsel to the
Loan Parties, in form and substance satisfactory to the Administrative Agent;
and
(ii) the legal opinion of local counsel to the applicable Loan Parties in each
of California and Virginia, in each case in form and substance reasonably
satisfactory to the Administrative Agent.

 

34



--------------------------------------------------------------------------------



 



(j) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) to the extent required by the
Guarantee and Collateral Agreement, each promissory note (if any) pledged to the
Administrative Agent pursuant to the Guarantee and Collateral Agreement endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof.
(k) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 7.3), shall be in proper form for filing,
registration or recordation.
(l) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer of the Parent Guarantor in
the form attached as Exhibit D and that shall document the solvency of the
Parent Guarantor and the Borrower (exclusive of their respective Subsidiaries)
after giving effect to the transactions contemplated by this Agreement.  
(m) Insurance. To the extent available after use of commercially reasonable
efforts by the Borrower prior to the Closing Date, the Administrative Agent
shall have received insurance certificates satisfying the requirements of
Section 5.2(b) of the Guarantee and Collateral Agreement.
(n) USA PATRIOT Act. The Administrative Agent shall have received all
information required under Section 10.17 at least five days prior to the Closing
Date.
(o) No Change. No Material Adverse Effect has occurred.
(p) Perfection Certificate. The Administrative Agent shall have received a
perfection certificate in form and substance satisfactory to the Administrative
Agent with respect to the Loan Parties dated the Closing Date and duly executed
by a Responsible Officer of each of the Loan Parties.
(q) Warrants. The Administrative Agent shall have received copies of all
material documents and agreements required to be executed by the Loan Parties
with respect to the Warrants, each in form and substance satisfactory to the
Administrative Agent, and the Parent Guarantor shall have (x) issued the Closing
Date Warrants to the Lenders or their designees and (y) reserved authorized and
unissued shares of its common stock in an amount sufficient to satisfy the full
exercise of the Warrants. The board of directors of the Parent Guarantor shall
have granted all necessary approvals under the Parent Guarantor’s organizational
documents and Delaware General Corporation Law with respect to the acquisition
and exercise of the Warrants.
For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

35



--------------------------------------------------------------------------------



 



5.2 Conditions to Each Loan (Other Than Any Additional Loan). The agreement of
each Lender to make any Loan (other than any Additional Loan) requested to be
made by it on any date is subject to the satisfaction of the following
conditions precedent:
(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (except that any representation and warranty
that is qualified by or subject to materiality or “Material Adverse Effect”
shall be true and correct in all respects) on and as of such date as if made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case, such representations and
warranties shall be true and correct in all material respects (except that any
representation and warranty that is qualified by materiality or subject to
“Material Adverse Effect” shall be true and correct in all respects) on and as
of such earlier date.
(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date; provided that solely for purposes of this
Section 5.2(b), a Default or Event of Default shall not include any Indenture
Non-Payment/Acceleration Default.
(c) Borrowing Base. At the time of and immediately after giving effect to such
Loan, the aggregate amount of Loans outstanding shall not exceed the Maximum
Loan Amount.
(d) Borrowing Notice. The Administrative Agent shall have received a notice of
such Borrowing as required by Section 2.2.
Each borrowing (other than any borrowing of Additional Loans) by the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied in accordance with the terms hereof.
SECTION 6. AFFIRMATIVE COVENANTS
The Parent Guarantor and the Borrower hereby jointly and severally agree that,
so long as the Commitments remain in effect or any Loan or other amount is owing
to any Lender or the Administrative Agent hereunder, each of the Parent
Guarantor and the Borrower shall and shall cause each of its Subsidiaries to:
6.1 Financial Statements. Furnish to the Administrative Agent for distribution
to each Lender:
(a) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the Parent
Guarantor or the Borrower, as applicable, the unaudited consolidated balance
sheet of the Parent Guarantor and the unaudited consolidated balance sheet of
the Borrower, in each case, as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer of the Parent Guarantor and the Borrower as
being fairly stated in all material respects (subject to normal year-end
adjustments); and
(b) as soon as available, but in any event no later than 30 days after the end
of each month occurring during each fiscal year of the Parent Guarantor, the
unaudited consolidated balance sheets of the Parent Guarantor as at the end of
such month and the related unaudited consolidated statements of income for such
month and the portion of the fiscal year through the end of such month,
certified by a Responsible Officer of the Parent Guarantor as being fairly
stated in all material respects (subject to normal year-end adjustments).

 

36



--------------------------------------------------------------------------------



 



All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
(except with respect to the financial statements and reports described in
paragraph (b) above, for the absence of explanatory footnotes) applied
consistently throughout the periods reflected therein and with prior periods.
6.2 Certificates; Other Information. Furnish to the Administrative Agent for
distribution to each Lender:
(a) concurrently with the delivery of any financial statements pursuant to
Section 6.1(a), (i) a certificate of a Responsible Officer of the Borrower
stating that, to the best of each such Responsible Officer’s knowledge, each
Loan Party during such period has observed or performed all of its covenants and
other agreements, and satisfied every condition contained in this Agreement and
the other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default during such period except as specified in such
certificate, and (ii)(x) a Compliance Certificate containing all information and
calculations necessary for determining compliance by each Group Member with the
provisions of this Agreement referred to therein as of the last day of the
fiscal quarter of the Borrower, as the case may be, and (y) to the extent not
previously disclosed to the Administrative Agent, (1) a description of any
change in the jurisdiction of organization of any Loan Party, (2) a list of any
Intellectual Property acquired by any Loan Party, (3) a description of any
Person that has become a Group Member, in each case since the date of the most
recent report delivered pursuant to this clause (y) (or, in the case of the
first such report so delivered, since the Closing Date) and (4) a list of all
Immaterial Subsidiaries as of the last day of the relevant fiscal quarter
(together with calculations in reasonable detail supporting each such
Subsidiary’s qualification as an “Immaterial Subsidiary”);
(b) within 45 days after the end of each of the first three quarterly periods of
each fiscal year of the Parent Guarantor, a narrative discussion and analysis of
the financial condition and results of operations of the Parent Guarantor and
its Subsidiaries for such fiscal quarter and for the period from the beginning
of the then current fiscal year to the end of such fiscal quarter, as compared
to the comparable periods of the previous year;
(c) as soon as available but in any event within 20 days of the end of each
calendar month, and at such other times as may be requested by the
Administrative Agent, as of the period then ended, a Borrowing Base Certificate
and supporting information in connection therewith, together with any additional
reports with respect to the Borrowing Base as the Administrative Agent may
reasonably request;

 

37



--------------------------------------------------------------------------------



 



(d) as soon as available but in any event within 20 days of the end of each
calendar month (a) accounts receivable agings inclusive of reconciliations to
the general ledger of the Loan Parties (other than Daymark) and (b) a Borrowing
Base Certificate in form and substance satisfactory to the Administrative Agent
(which shall be calculated as of the last day of the prior month and which shall
not be binding upon the Administrative Agent or restrictive of the
Administrative Agent’s rights under this Agreement). In addition, the Borrower
and the Parent Guarantor will deliver to the Administrative Agent at such
intervals as the Administrative Agent may require: (i) confirmatory assignment
schedules, (ii) copies of Customer’s invoices, (iii) evidence of shipment or
delivery, and (iv) such further schedules, documents and/or information
regarding the Collateral as the Administrative Agent may require including trial
balances and test verifications. The Administrative Agent shall have the right
to confirm and verify all Receivables by any reasonable manner and through any
medium it considers advisable and do whatever it may deem reasonably necessary
to protect its interests hereunder. The items to be provided under this Section
are to be in form satisfactory to the Administrative Agent and executed by the
Borrower and the Parent Guarantor and delivered to the Administrative Agent from
time to time solely for the Administrative Agent’s convenience in maintaining
records of the Collateral, and the Borrower’s or the Parent Guarantor’s failure
to deliver any of such items to the Administrative Agent shall not affect,
terminate, modify or otherwise limit the Administrative Agent’s Lien with
respect to the Collateral;
(e) within 30 days of the acquisition or formation of any Immaterial Subsidiary,
the legal name, jurisdiction of organization and capital structure thereof and
calculations in reasonable detail supporting such Subsidiary’s qualification as
an “Immaterial Subsidiary”;
(f) within five days after the same are sent, copies of all financial statements
and reports that the Parent Guarantor and the Borrower sends to the holders of
any class of its debt securities or public equity securities and, within five
days after the same are filed, copies of all financial statements and reports
that the Parent Guarantor and the Borrower may make to, or file with, the SEC;
(g) promptly following receipt thereof, copies of (i) any documents described in
Section 101(k) of ERISA that any of the Loan Parties or any ERISA Affiliate
requests with respect to any Multiemployer Plan and (ii) any notices described
in Section 101(l) of ERISA that any of the Loan Parties or any ERISA Affiliate
requests with respect to any Multiemployer Plan; provided, that if the relevant
Loan Party or ERISA Affiliate has not requested such documents or notices from
the administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, such Loan Party or ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and the Borrower shall provide copies of such documents
and notices promptly after receipt thereof; and
(h) promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.
Each Lender that is Controlled directly or indirectly by an investment fund
Controlled by Colony Capital Acquisitions, LLC and is intended to qualify as a
“venture capital operating company” (within the meaning of Labor Reg. §
2510.3-101), and that requires “management rights” (within the meaning of Labor
Reg. § 2510.3-101(d)(3)(ii)) in the Parent Guarantor or its Subsidiaries to
continue its qualification as such a venture capital operating company shall be
provided, upon written request from such Lender, with rights in regard to the
management of the Parent Guarantor or its Subsidiaries to the extent necessary
to cause such Lender not to lose its status as such a venture capital operating
company by reason of the transactions contemplated by this Agreement. In any
event, without limiting the preceding sentence, until the earlier of the
Maturity Date and the date the Loans are assigned by such Lender, these rights
shall include without limitation, upon written request from such Lender:
(i) reasonable advance notice of any significant business matter of the Parent
Guarantor or the Borrower, provided that, such notice obligation shall be deemed
satisfied so long as any director appointed by such Lender serves on the Parent
Guarantor’s board of directors; provided, further, that, in the event the
immediately preceding proviso does not apply, such Lender shall not be entitled
to such notice if, based on the advice of the Borrower’s counsel, any such
disclosure (x) would violate applicable law or confidentiality obligations with
third parties or would jeopardize attorney-client privilege, (y) would require
public disclosure of information at a time when such information is not
otherwise required to be disclosed or (z) relates to any Investment, merger or
Disposition of any significant assets or any other extraordinary transaction,
and (ii) upon reasonable advance notice to the Parent Guarantor and the Borrower
and during normal business hours, the reasonable opportunity to consult with and
discuss the business and affairs of the Parent Guarantor and the Borrower with
the Parent Guarantor’s and the Borrower’s officers and senior employees and the
reasonable opportunity to make recommendations with respect to the business and
affairs of the Parent Guarantor and the Borrower, recognizing that the ultimate
discretion with respect to all such matters shall be retained by the Parent
Guarantor and the Borrower and their respective boards of directors.

 

38



--------------------------------------------------------------------------------



 



6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, (i) in the case
of Daymark, all its obligations (including Taxes) of whatever nature, except to
the extent the failure to do so could not reasonably be expected to have a
Material Adverse Effect, and (ii) in the case of all Group Members other than
Daymark, its material obligations (including Taxes) of whatever nature, in each
case except where the amount or validity thereof is currently being contested in
good faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the relevant Group Member.
6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law, except to the extent the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.
6.5 Maintenance of Property; Insurance. (a)  Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted, and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business.
6.6 Inspection of Property; Books and Records; Discussions; Field Examinations.
(a)(i) Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities and
(ii) permit representatives of the Administrative Agent to visit and inspect any
of its properties and examine and make abstracts from any of its books and
records at any reasonable time and as often as may reasonably be desired and to
discuss the business, operations, properties and financial and other condition
of the Loan Parties with officers and employees of the Loan Parties and with
their independent certified public accountants; provided, however, that
(i) unless an Event of Default has occurred and is continuing, (A) the Loan
Parties shall only be required to pay or reimburse the Administrative Agent’s
expenses for one (1) such inspection of all of the Loan Parties’ books and
records during any fiscal year, and (B) the Administrative Agent shall cooperate
so that such visit does not materially disrupt the normal operations of such
Loan Parties and (ii) the Administrative Agent shall conduct each such
inspection in compliance with all reasonable safety and security requirements of
such Loan Party.
(b) Permit field examinations to be conducted at any reasonable time (but no
more than one (1) visit per fiscal quarter period shall be permitted (except
upon the occurrence and during the continuance of an Event of Default)) by the
Administrative Agent or a field auditor satisfactory to the Administrative
Agent, in respect of the assets of the Parent Guarantor and the Borrower of the
type included in the Borrowing Base.

 

39



--------------------------------------------------------------------------------



 



6.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:
(a) the occurrence of any Default or Event of Default;
(b) any (i) default or event of default under any material Contractual
Obligation of any Group Member, (ii) any demand, any claim or any request for
any payment made under or in respect of any Payment Guaranty, (iii) any default
or event of default under any Payment Guaranty or any Contractual Obligation
evidencing Indebtedness relating to any Payment Guaranty or (iv) litigation,
investigation or proceeding that may exist at any time between any Group Member
and any Governmental Authority that if adversely determined, as the case may be,
could reasonably be expected to have a Material Adverse Effect;
(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $1,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;
(d) an ERISA Event, as soon as practicable and in any event no later than
(i) 10 days after the Borrower knows or has reason to know thereof and (ii) the
time such ERISA Event is reportable to the applicable Governmental Authority
under Requirements of Law; and
(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.
6.8 Environmental Laws. (a) Comply in all material respects with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws, and obtain and comply in all material
respects with and maintain, and ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws.
(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

 

40



--------------------------------------------------------------------------------



 



6.9 Additional Collateral, etc. (a) With respect to any property acquired after
the Closing Date by any Loan Party (other than (x) any property described in
paragraph (b), (c) or (d) below and (y) any property subject to a Lien expressly
permitted by Section 7.3(c)) as to which the Administrative Agent, for the
benefit of the Lenders, does not have a perfected Lien, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent deems
necessary or reasonably advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a security interest in such property and (ii) take all
actions necessary or reasonably advisable to grant to the Administrative Agent,
for the benefit of the Lenders, a perfected first priority security interest
(subject to such Liens expressly permitted by Section 7.3) in such property,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent.
(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $1,000,000 acquired after the
Closing Date by any Loan Party (other than any such real property subject to a
Lien expressly permitted by Section 7.3(c)), promptly (i) execute and deliver a
first priority Mortgage, in favor of the Administrative Agent, for the benefit
of the Lenders, covering such real property, (ii) if requested by the
Administrative Agent, provide the Lenders with (x) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate and (y) any consents or
estoppels reasonably deemed necessary or reasonably advisable by the
Administrative Agent in connection with such Mortgage, each of the foregoing in
form and substance reasonably satisfactory to the Administrative Agent and
(iii) if reasonably requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.
(c) With respect to any new Domestic Subsidiary of Parent Guarantor created or
acquired after the Closing Date by any Loan Party (which, for the purposes of
this paragraph (c), shall include any Domestic Subsidiary that ceases to be an
Excluded Subsidiary) or any other Subsidiary of a Loan Party requested from time
to time by the Borrower, promptly (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent deems necessary or reasonably advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in the Capital Stock of such new Subsidiary that is owned by
any Loan Party, (ii) deliver to the Administrative Agent the certificates (if
any) representing such Capital Stock, together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of the relevant Loan
Party, (iii) cause such new Subsidiary (A) to become a party to the Guarantee
and Collateral Agreement, (B) to take such actions necessary or advisable to
grant to the Administrative Agent for the benefit of the Lenders a perfected
first priority security interest (subject to such Liens expressly permitted by
Section 7.3) in the Collateral described in the Guarantee and Collateral
Agreement with respect to such new Subsidiary, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Subsidiary, substantially in the form of Exhibit C, with
appropriate insertions and attachments, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
(d) With respect to any new Foreign Subsidiary created or acquired after the
Closing Date by any Loan Party, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or reasonably advisable to grant to
the Administrative Agent, for the benefit of the Lenders, a perfected first
priority security interest in the Capital Stock of such new Foreign Subsidiary
that is owned by any such Loan Party (provided that in no event shall more than
65% of the total outstanding voting Capital Stock of any such new Subsidiary be
required to be so pledged), (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Loan Party, and take such other action as may be necessary or, in the
opinion of the Administrative Agent, reasonably desirable to perfect the
Administrative Agent’s security interest therein, and (iii) if reasonably
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

 

41



--------------------------------------------------------------------------------



 



6.10 Cash Management. All proceeds of Collateral (excluding deposits not to
exceed in the aggregate at any one time, $50,000) shall be deposited by each
Loan Party into deposit accounts (“Cash Management Accounts”) established at a
bank or banks (each such bank, a “Cash Management Account Bank”) as may be
selected by such Loan Party and be acceptable to Administrative Agent. The
applicable Loan Party shall promptly and in any event, (i) with respect to Cash
Management Accounts in existence on the Closing Date, within sixty (60) days
after the Closing Date (or such longer period as may be determined by the
Administrative Agent in its sole discretion) and (ii) with respect to any Cash
Management Accounts established after the Closing Date, within thirty (30) days
after the establishment thereof (or such longer period as may be determined by
the Administrative Agent in its sole discretion), deliver a control agreement in
form and substance satisfactory to the Administrative Agent directing such Cash
Management Account Bank, from and after the date that such Cash Management
Account Bank receives written notification from the Administrative Agent, to
transfer such funds so deposited to the Administrative Agent, either to any
account maintained by the Administrative Agent at said Cash Management Account
Bank or by wire transfer to the appropriate account(s) of the Administrative
Agent, provided, that, so long as no Event of Default has occurred and is
continuing, the Administrative Agent will not direct the Cash Management Account
Bank to transfer funds in the Cash Management Accounts to any account of the
Administrative Agent.
6.11 Post-Closing. Execute and deliver the documents and complete the tasks and
take the other actions set forth on Schedule 6.11, in each case within the time
limits specified on such Schedule.
6.12 Use of Proceeds of Additional Loans. Use the proceeds of any Additional
Loans (together with any other available funds) solely to satisfy in full any
demand, claim or request for any payment made under or in respect of any Payment
Guaranty.
SECTION 7. NEGATIVE COVENANTS
The Parent Guarantor and the Borrower hereby jointly and severally agree that,
so long as the Commitments remain in effect or any Loan or other amount is owing
to any Lender or the Administrative Agent hereunder, each of the Parent
Guarantor and the Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly:
7.1 Financial Condition Covenants. Permit the Net Worth as of the last day of
any fiscal quarter to be less than $20,000,000.
7.2 Indebtedness. Create, incur, issue, assume, guarantee or otherwise become
directly or indirectly liable, contingently or otherwise (collectively, “incur”
and collectively, an “incurrence”) with respect to any Indebtedness, except:
(a) Indebtedness arising under the Loan Documents;
(b) Indebtedness of (i) the Borrower to any other Subsidiary, (ii) any Guarantor
to the Borrower or any other Subsidiary, (iii) any Subsidiary that is not a
Guarantor (other than the Borrower) owing to any other Subsidiary that is not a
Guarantor and (iv) subject to Section 7.8, any Subsidiary that is not a
Guarantor (other than the Borrower) owing to the Borrower or any Guarantor;

 

42



--------------------------------------------------------------------------------



 



(c) Indebtedness in respect of any bankers’ acceptance, bank guarantees, letter
of credit, warehouse receipt or similar facilities entered into in the ordinary
course of business (including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims) but, in
any event, not in respect of Swap Agreements;
(d) Guarantee Obligations incurred in the ordinary course of business by the
Parent Guarantor or any its Subsidiaries of obligations of the Borrower or any
Guarantor;
(e) Guarantee Obligations incurred in the ordinary course of business in respect
of obligations to suppliers, customers, franchisees, lessors, sublessors and
licensees;
(f) Indebtedness (including without limitation, Capitalized Lease Obligations)
secured by a Lien permitted by Section 7.3(c) in an aggregate principal amount
not to exceed $1,000,000 at any time outstanding;
(g) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(g)
and any modification, replacement, refinancing, refunding, renewal or extension
thereof, provided that, except to the extent otherwise expressly permitted
hereunder, (i) the principal amount thereof does not exceed the principal amount
thereof outstanding immediately prior to such modification, replacement,
refinancing, refunding, renewal or extension except by an amount equal to the
unpaid accrued interest and premium thereon plus other reasonable amounts paid
and fees and expenses incurred in connection with such modification,
replacement, refinancing, refunding, renewal or extension plus an amount equal
to any existing commitment unutilized and letters of credit undrawn thereunder
and (ii) the direct and contingent obligors with respect to such Indebtedness
are not changed;
(h) Indebtedness in respect of Swap Agreements;
(i) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees and similar obligations
incurred in the ordinary course of business and not in connection with the
borrowing of money or Swap Agreements;
(j) Indebtedness of the Parent Guarantor or any of its Subsidiaries consisting
of obligations to pay insurance premiums arising in the ordinary course of
business;
(k) Indebtedness expressly subordinate to the Obligations in all respects in an
aggregate principal amount not to exceed $1,000,000 at any time outstanding;
provided that all terms and conditions of such Indebtedness shall be
satisfactory to the Administrative Agent;
(l) fully cash collateralized letters of credit issued for the account of any
Loan Party or any of its Subsidiaries in the ordinary course of business
consistent with past practices, provided that immediately prior to and after
giving effect to any such letter of credit, the Borrower shall be in pro forma
compliance with Section 7.1;
(m) to the extent such amounts constitute Indebtedness, any deferred purchase
price payable with respect to Investments permitted by Section 7.8(o); and
(n) additional Indebtedness of the Parent Guarantor or any of its Subsidiaries
provided that the aggregate principal amount of Indebtedness outstanding at any
time pursuant to this clause (n) shall not at any time exceed $1,000,000.

 

43



--------------------------------------------------------------------------------



 



7.3 Liens. Create, incur, assume, or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:
(a) Liens securing the Obligations that are incurred under the Loan Documents;
(b) Permitted Liens;
(c) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 7.2(f) to finance the acquisition of fixed or capital
assets; provided that (i) such liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (ii) the amount of Indebtedness secured thereby is not
increased;
(d) Liens existing on the Closing Date and listed on Schedule 7.3(d), provided
that (i) no such Lien is spread to cover any additional property after the
Closing Date and (ii) such Lien shall secure only those obligations that it
secures on the date hereof and any modifications, refundings, refinancings,
extensions, renewals and replacements of such obligations permitted by
Section 7.2;
(e) the modification, replacement, extension or renewal of any Lien permitted by
clauses (c) and (d) above and clauses (f) and (g) of this Section 7.3 upon or in
the same assets theretofore subject to such Lien (other than after acquired
property that is affixed or incorporated into the property covered by such Lien
or financed by Indebtedness permitted under Section 7.2 and proceeds and
products thereof) or the modification, refunding, refinancing, replacement,
extension or renewal of the Indebtedness or other obligations secured thereby as
permitted by Section 7.2;
(f) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Parent Guarantor or
any of its Subsidiaries in the ordinary course of business permitted by this
Agreement;
(g) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;
(h) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Parent Guarantor or any of its Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Parent Guarantor or any of its Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Parent Guarantor
or any of its Subsidiaries in the ordinary course of business;
(i) Liens on cash collateral to secure letters of credit used for the account of
the Loan Parties or any of their respective Subsidiaries in the ordinary course
of business consistent with past practices to the extent such letters of credit
are permitted by Section 7.2(l);

 

44



--------------------------------------------------------------------------------



 



(j) to the extent constituting Liens, Liens of a Customer arising with respect
to any real or personal property owned by such Customer or any other Person that
is not a Group Member, that is in the possession or control of a Group Member,
held in trust by a Group Member, held by a Group Member as a bailee or held by a
Group Member pursuant to any similar arrangement, provided that such Customer
Lien shall not extend to any property of any Group Member; and
(k) other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed $1,000,000.
7.4 Fundamental Changes. Except as expressly permitted by Section 7.5 or 7.8,
enter into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or Dispose of all or
substantially all of its property or business, except that:
(a) any Subsidiary of the Parent Guarantor (other than the Borrower) or any
other Person may be merged, amalgamated or consolidated with or into the
Borrower, provided that the Borrower shall be the continuing or surviving
corporation;
(b) any Subsidiary of the Parent Guarantor (other than the Borrower) or any
other Person may be merged, amalgamated or consolidated with or into any one or
more Wholly Owned Subsidiaries of the Parent Guarantor, provided that (i) the
Wholly Owned Subsidiary shall be the continuing or surviving corporation,
(ii) in the case of any merger, amalgamation or consolidation involving one or
more Guarantors, a Guarantor shall be the continuing or surviving entity or the
Person formed by or surviving any such merger, amalgamation or consolidation (if
other than a Guarantor) shall execute a supplement to the Guarantee and
Collateral Agreement and any applicable Mortgage in form and substance
reasonably satisfactory to the Administrative Agent in order for the surviving
Person to become a Guarantor and pledgor, mortgagor and grantor of Collateral
for the benefit of the Secured Parties (as defined in the Guarantee and
Collateral Agreement), (iii) no Default or Event of Default would result from
the consummation of such merger, amalgamation or consolidation; and (iv) no
Subsidiary of the Parent Guarantor (other than Daymark) may be merged,
amalgamated or consolidated with or into Daymark;
(c) any Subsidiary that is not a Guarantor (other than the Borrower) may sell,
lease, transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower, a Guarantor (other than Daymark) or
any other Wholly Owned Subsidiary of the Borrower (other than Daymark);
(d) any Subsidiary that is a Guarantor may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or any other Guarantor; provided that no Guarantor (other than
Daymark) may sell, lease, transfer or otherwise dispose of any or all of its
assets to Daymark; and
(e) any Subsidiary (other than the Borrower) may liquidate or dissolve if
(x) the Borrower determines in good faith that such liquidation or dissolution
is in the best interests of the Borrower and is not materially disadvantageous
to the Lenders and (y) to the extent such Subsidiary is a Guarantor, any assets
or business or, in the case of any such business, discontinued, shall be
transferred to, or otherwise owned or conducted by, another Guarantor after
giving effect to such liquidation or dissolution.

 

45



--------------------------------------------------------------------------------



 



7.5 Disposition of Property. Dispose of any of its property, business or assets
(including receivables and leasehold interests), whether now owned or hereafter
acquired, or issue or sell to any Person (other than the Borrower or a
Guarantor) any shares owned by it of any Subsidiary’s Capital Stock, except:
(a) the Disposition of obsolete, worn-out or surplus assets to the extent such
assets are not necessary for the operation of the Parent Guarantor’s and its
Subsidiaries’ business;
(b) the sale of inventory in the ordinary course of business;
(c) Dispositions permitted by Section 7.4;
(d) the Disposition of other assets (other than accounts receivable) for fair
market value, provided that (i) the aggregate fair market value of such
Dispositions, taken as a whole, pursuant to this clause (d) shall not exceed
$1,000,000, (ii) after giving effect to any such Disposition, no Default or
Event of Default shall have occurred and be continuing, and (iii) the Loan
Parties and their Subsidiaries (other than Daymark) may not convey, sell, lease,
assign, transfer or otherwise Dispose of property or assets to Daymark;
(e) the Parent Guarantor and any of its Subsidiaries may sell or discount
without recourse accounts receivable arising in the ordinary course of business
in connection with the compromise or collection thereof;
(f) the Borrower and any other Subsidiaries may convey, sell, lease, assign,
transfer or otherwise dispose of property or assets to the Borrower or to a
Wholly Owned Subsidiary of the Borrower; provided that if the transferor of such
property is a Guarantor or the Borrower (i) the transferee thereof must either
be the Borrower or a Guarantor, (ii) to the extent such transaction constitutes
an Investment, such transaction is permitted under Section 7.8 and (iii) the
Borrower and any other Subsidiary (other than Daymark) may not convey, sell,
lease, assign, transfer or otherwise dispose of property or assets to Daymark;
(g) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of similar replacement property;
(h) the Disposition of all or substantially all of the Capital Stock or assets
of Daymark or any portion thereof; provided that (i) no Default then exists or
would arise from the consummation of such transaction; (ii) any intercompany
payable owed by the Parent Guarantor or any of its Subsidiaries (other than
Daymark) to Daymark or such applicable Subsidiary thereof shall be converted
into a five-year unsecured promissory note, such promissory note to be
satisfactory in form and substance to the Administrative Agent; (iii) the terms
and conditions of such Disposition shall have been approved by the
Administrative Agent (such approval not to be unreasonably withheld); (iv) the
Parent Guarantor shall have delivered to the Administrative Agent at least
10 days prior to the consummation of such proposed Disposition, a certification
by the chief financial officer of the Borrower with respect to compliance with
clauses (i) and (ii) above, together with all relevant financial information
with respect to such assets, including without limitation, the aggregate
consideration for such Disposition and any other information required to
demonstrate compliance with clauses (i) and (ii) above;
(i) the Disposition of all or substantially all of the assets or Capital Stock
of (i) G&E Alesco Global Advisors, LLC and the assets of any of its Related
Funds and (ii) E&I Advisors Asset Management, LLC; and
(j) Asset Sales pursuant to a “forced-sale”, “buy-sell”, “put-call” or similar
arrangement in joint venture agreements of Joint Ventures in effect on the
Closing Date and listed on Schedule 7.5(j).

 

46



--------------------------------------------------------------------------------



 



7.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or the set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member or any warrants or options
to purchase any such Capital Stock, whether now or hereafter outstanding, or
make any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of any Group Member (collectively,
“Restricted Payments”), except that:
(a) (i) any Subsidiary may make Restricted Payments to the Borrower or any other
Subsidiary that is a Guarantor, (ii) any Subsidiary (other than the Borrower)
may make Restricted Payments to any Loan Party and (iii) any Subsidiary that is
not a Loan Party may make Restricted Payments to any other Subsidiary that is
not a Loan Party;
(b) the Borrower may make Investments expressly permitted by Section 7.8;
(c) to the extent constituting Restricted Payments, the Borrower may enter into
and consummate transactions expressly permitted by Section 7.4;
(d) the Parent Guarantor may repurchase Capital Stock of the Parent Guarantor
deemed to occur upon exercise of stock options or warrants if such Capital Stock
represents a portion of the exercise price of such options or warrants;
(e) so long as (i) no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of such Restricted Payment and
(ii) the Borrower’s Net Worth on a pro forma basis after giving effect to such
Restricted Payment is not less than $25,000,000, the Borrower may make
Restricted Payments to the Parent Guarantor; and
(f) so long as (i) no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of such Restricted Payment and
(ii) the Fixed Charge Coverage Ratio for the period of four consecutive fiscal
quarters of the Parent Guarantor most recently ended for which financial
statements are available, exceeds 1.00 to 1.00 on a pro forma basis after giving
effect to such Restricted Payment (as certified in writing to the Administrative
Agent by the Parent Guarantor and the Borrower, with appropriate back-up
calculations), the Parent Guarantor may make Restricted Payments to the holders
of its Preferred Stock in amount not to exceed such amounts payable under the
Parent Guarantor’s Preferred Stock Plan as in effect on the date hereof.
Lines of Business. Enter into any material business, either directly or through
any Subsidiary, except for those businesses in which the Parent Guarantor and
the Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto.7.8 Investments. Make any advance, loan, extensions
of credit (by way of guaranty or otherwise) or capital contribution to, or
purchase any stock, bonds, notes, debentures or other securities of or any
assets of, or make any other investment in, any Person (all of the foregoing,
“Investments”), except:
(a) extensions of trade credit in the ordinary course of business;
(b) Permitted Investments;

 

47



--------------------------------------------------------------------------------



 



(c) loans and advances to (i) officers, directors and employees of any Loan
Party for reasonable and customary business related travel expenses,
entertainment expenses, moving expenses and similar expenses, in each case
incurred in the ordinary course of business, in an aggregate amount not to
exceed $25,000 at any one time outstanding and (ii) employee brokers and
independent contract brokers of the Group Members in the ordinary course of
business consistent with past practices;
(d) Investments existing on the Closing Date and listed on Schedule 7.8(d) and
any modifications, replacements, extensions or renewals thereof so long as the
aggregate amount of all Investments pursuant to this clause (d) is not increased
(other than by reason of increase in the value thereof) at any time above the
amount of such Investments existing on the Closing Date;
(e) Investments in Swap Agreements;
(f) Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers or suppliers arising in the ordinary course of business
or upon the foreclosure with respect to any secured Investment or other transfer
of title with respect to any secured Investment;
(g) (i) intercompany Investments made by a Group Member in any Person that,
prior to such Investment, was a Loan Party and (ii) intercompany Investments by
any Subsidiary that is not a Guarantor in any Person that, prior to such
Investment, was a Subsidiary; provided that no Group Member (other than Daymark)
shall be permitted to make Investments in Daymark pursuant to this clause (g);
(h) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
(i) Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;
(j) advances of payroll payments to employees in the ordinary course of
business;
(k) Guarantees by the Borrower or any other Subsidiaries of leases (other than
Capitalized Leases) or of other obligations that do not constitute Indebtedness,
in each case entered into in the ordinary course of business;
(l) Investments of a Subsidiary acquired after the Closing Date or of any Person
merged into the Borrower or merged, amalgamated or consolidated with a
Subsidiary in accordance with Section 7.4 after the Closing Date to the extent
that such Investments were not made in contemplation of or in connection with
such acquisition, merger or consolidation and were in existence on the date of
such acquisition, merger or consolidation;
(m) Investments directly or indirectly by any Group Member in any Joint Venture
in existence as of the Closing Date and listed on Schedule 7.5(j) (including,
without limitation, (i) any loans and (ii) any Investment required in connection
with (A) the exercise by any partner or member in such Joint Venture or any
“forced-sale”, “buy-sell”, “put-call” or similar arrangements in the joint
venture agreements for such Joint Venture, or (B) the purchase of the
partnership or membership interest of any other partner or member in such Joint
Venture) in an aggregate principal amount not to exceed $3,000,000; provided
that, such Investments are required by the related joint venture agreement in
effect on the Closing Date;

 

48



--------------------------------------------------------------------------------



 



(n) an Investment by the Parent Guarantor in Grubb & Ellis Capital Corporation,
provided, that (i) all proceeds thereof shall be contemporaneously applied by
Grubb & Ellis Capital Corporation to the purchase price of all or substantially
all of the assets or business of Grubb & Ellis Securities, Inc., and (ii) an
amount equal to 100% of the acquisition price financed by the Parent Guarantor,
shall contemporaneously be distributed to Daymark Realty Advisors, Inc. and
thereafter contemporaneously paid to the Parent Guarantor;
(o) Investments in Grubb & Ellis Securities, Inc. and Grubb & Ellis Capital
Corporation (in each case, so long as it is a direct or indirect Subsidiary of
the Parent Guarantor), provided that no such Investment shall exceed an amount
equal to the lesser of (i) when aggregated with the cash capital of Grubb &
Ellis Securities, Inc. or Grubb & Ellis Capital Corporation, as applicable,
immediately prior to giving effect to such Investment, the minimum combined
capital and surplus amount then required to be maintained by Grubb & Ellis
Securities, Inc. or Grubb & Ellis Capital Corporation, as applicable, under
applicable Requirements of Law and the guidelines issued by Financial Industry
Regulatory Authority, Inc. (or any successor agency) from time to time and (ii)
$6,000,000 in the aggregate after the Closing Date; and
(p) other Investments in an aggregate principal amount not to exceed $3,000,000;
provided that the Loan Parties and their Subsidiaries may not make any
Investment in Daymark pursuant to this clause (p) other than for purposes of
funding required scheduled debt payments of NNN 200 Galleria Member, LLC (so
long as it is a direct or indirect Subsidiary of the Parent Guarantor) and its
Subsidiaries under the Galleria Loan Documents or payments required to be made
by NNN Sanctuary at Highland Oaks LeaseCo, LLC (so long as it is a direct or
indirect Subsidiary of the Parent Guarantor) in respect of its obligations under
the Sanctuary Master Lease.
7.9 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Parent Guarantor to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Parent Guarantor or any other Subsidiary of the Parent Guarantor,
(b) make loans or advances to, or other Investments in, the Parent Guarantor or
any other Subsidiary of the Parent Guarantor or (c) transfer any of its assets
to the Parent Guarantor or any other Subsidiary of the Parent Guarantor, except
for such encumbrances or restrictions existing under or by reason of (i) any
restrictions existing under the Loan Documents, and (ii) any restrictions with
respect to a Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary.
7.10 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate (other than any Loan Party) unless such transaction is
(a) otherwise permitted under this Agreement, (b) in the ordinary course of
business of the relevant Group Member, and (c) upon fair and reasonable terms no
less favorable to the relevant Group Member than it would obtain in a comparable
arm’s-length transaction with a Person that is not an Affiliate.
7.11 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member.

 

49



--------------------------------------------------------------------------------



 



7.12 Swap Agreements.  Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Parent Guarantor or any
Subsidiary has actual exposure (other than those in respect of Capital Stock)
and (b) Swap Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Parent Guarantor or any Subsidiary.
7.13 Changes in Fiscal Periods. Permit the fiscal year of the Borrower or the
Parent Guarantor to end on a day other than December 31 or change the Borrower’s
or the Parent Guarantor’s method of determining fiscal quarters.
7.14 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member to
create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents to which it is a party other than (a) this Agreement
and the other Loan Documents and (b) any agreements governing any purchase money
Liens or Capitalized Lease Obligations otherwise permitted hereby (in which
case, any prohibition or limitation shall only be effective against the assets
financed thereby).
7.15 Capital Expenditures. Contract for, purchase or make any expenditure or
commitments for Capital Expenditures in an aggregate amount in excess of
$4,500,000.
7.16 Amendments or Waivers of Organizational Documents and other Indebtedness.
Agree to any amendment, restatement, supplement or other modification to, or
waiver of, any of its Organizational Documents or any of its Indebtedness (other
than Indebtedness pursuant to the Loan Documents) after the Closing Date in a
manner materially adverse to the Lenders.
7.17 Prepayments and Cancellations of Other Indebtedness. Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, any Indebtedness (other than Indebtedness pursuant to the Loan
Documents); provided, however, that the Parent Guarantor and its Subsidiaries
may make regularly scheduled repayments of such Indebtedness.
SECTION 8. EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:
(a) the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, or any other amount payable hereunder or under any other Loan
Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof; or
(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

 

50



--------------------------------------------------------------------------------



 



(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 2.7(d), Section 6.2, clause (i) or (ii) of
Section 6.4(a) (with respect to the Borrower or the Parent Guarantor only),
Section 6.7(a), clause (ii) or (iii) of Section 6.7(b), Section 6.11,
Section 6.12 or Section 7 of this Agreement or Sections 5.5 and 5.7(b) of the
Guarantee and Collateral Agreement; or
(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after the earlier of the Borrower or
the Parent Guarantor becoming aware of such default and notice to the Borrower
from the Administrative Agent; or
(e) any Group Member (other than Daymark) shall (i) default in making any
payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans) on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that (x) a default, event or condition described in clause
(i), (ii) or (iii) of this paragraph (e) shall not at any time constitute an
Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (e) shall have occurred and be continuing with respect to Indebtedness
the aggregate outstanding principal amount of which is $1,000,000 or more and
(y) an Indenture Non-Payment/Acceleration Default shall not be considered a
default under clause (iii) of this paragraph (e); or
(f) (i) any Group Member (other than Daymark) shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets; or
(ii) there shall be commenced against any Group Member (other than Daymark) any
case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against any Group Member (other than Daymark)
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
(other than Daymark) shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Group Member (other than Daymark) shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or (vi) or any Group Member (other than
Daymark) shall make a general assignment for the benefit of its creditors; or

 

51



--------------------------------------------------------------------------------



 



(g) (i) an ERISA Event shall have occurred; (ii) a trustee shall be appointed by
a United States district court to administer any Pension Plan; (iii) the PBGC
shall institute proceedings to terminate any Pension Plan(s); (iv) any of the
Loan Parties or any of their respective ERISA Affiliates shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred or will be
assessed Withdrawal Liability to such Multiemployer Plan and such entity does
not have reasonable grounds for contesting such Withdrawal Liability or is not
contesting such Withdrawal Liability in a timely and appropriate manner; or
(v) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (v) above, such event or condition,
together with all other such events or conditions, if any, could, in the sole
judgment of the Required Lenders, reasonably be expected to result in a Material
Adverse Effect; or
(h) (i) one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability in excess of that portion not paid
or covered by insurance (as to which the relevant insurance company has
acknowledged coverage) of $1,000,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
60 days from the entry thereof or (ii) any material non-monetary judgment shall
be entered against any Group Member and such judgment or decree shall not have
been vacated, discharged, stayed or bonded pending appeal within 60 days from
the entry thereof; provided that, none of the foregoing entered against and
involving Daymark only (and not the Parent Guarantor or any of its other
Subsidiaries) shall constitute an Event of Default so long as none of the Parent
Guarantor or any Subsidiary of the Parent Guarantor (other than Daymark) or any
of their respective assets are named in, are the subject of, are used to satisfy
or are otherwise subject to any obligation or liability of $1,000,000 or more,
in any case by or on account of such judgment or decree; or
(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or
(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or
(k) (i) the Parent Guarantor shall cease to own and control, of record and
beneficially, directly, 100% of each class of outstanding Capital Stock of the
Borrower free and clear of all Liens (except Liens created by the Guarantee and
Collateral Agreement), (ii) the board of directors of Parent Guarantor shall
cease to consist of a majority of Continuing Directors, (iii) any “person” or
“group” (as such terms are used for purposes of Sections 13(d) and 14(d) of the
Exchange Act) (other than a Permitted Holder) is or becomes the “beneficial
owner” (as such term is used in Rule 13d-3 under the Exchange Act, except that a
person will be deemed to have “beneficial ownership” of all shares that any such
person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of more than 35% of
the voting and/or economic interest in the Capital Stock of the Parent Guarantor
(other than as a result of any merger, share exchange, transfer of assets or
similar transaction solely for the purpose of changing the Parent Guarantor’s
jurisdiction of incorporation and resulting in a reclassification, conversion or
exchange of outstanding shares of common stock solely into shares of common
stock of the surviving entity), (iv) any election by any holder of Preferred
Stock to require the Parent Guarantor to repurchase any shares of Preferred
Stock as a result of, or otherwise on account of, a “Fundamental Change” (as
defined in the Certificate of Designations), or (v) if the holders of Preferred
Stock (or any applicable portion of them) nominate additional directors to the
board of directors of the Parent Guarantor pursuant to Section 12(b) of the
Certificate of Designations (or any similar provision therein); or

 

52



--------------------------------------------------------------------------------



 



(l) any demand, any claim or any request for any payment is made under or in
respect of any Payment Guaranty and such demand, claim or request shall not have
been satisfied in full within five Business Days after such demand, claim or
request is made unless the Borrower has borrowed Additional Loans by the end of
such five Business Day period and has applied the proceeds of such Additional
Loans (together with any other available funds) within one Business Day
following receipt of such proceeds to satisfy in full such demand, claim or
request;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest and premium thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken: (i) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Commitments to
be terminated forthwith, whereupon the Commitments shall immediately terminate;
and (ii) with the consent of the Required Lenders, the Administrative Agent may,
or upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans (with accrued interest and premium
thereon) and all other amounts owing under this Agreement and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable. Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower.
SECTION 9. THE ADMINISTRATIVE AGENT
9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents,
sub-agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents, sub-agents or
attorneys-in-fact selected by it with reasonable care. All of the rights,
benefits, and privileges (including the exculpatory and indemnification
provisions) of this Section shall apply to any such agent, sub-agent or
attorney-in-fact and to the Affiliates of any such agent, sub-agent or
attorney-in-fact, and shall apply to their respective activities as agent,
sub-agent or attorney-in-fact as if such agent, sub-agent, attorney-in-fact and
Affiliates were named herein.

 

53



--------------------------------------------------------------------------------



 



9.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, sub-agents, advisors, attorneys-in-fact
or affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.
9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy or email
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.
9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

 

54



--------------------------------------------------------------------------------



 



9.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
the Administrative Agent hereafter taken, including any review of the affairs of
a Loan Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.
9.7 Indemnification. The Lenders agree to indemnify the Administrative Agent and
its officers, directors, employees, affiliates, agents, sub-agents, advisors and
controlling persons (each, an “Agent Indemnitee”) (to the extent not reimbursed
by the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.
9.8 Administrative Agent in Its Individual Capacity. The Administrative Agent
and its affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party as though the Administrative Agent
were not the Administrative Agent. With respect to its Loans made by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.

 

55



--------------------------------------------------------------------------------



 



9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 and of Section 10.5 shall continue to inure to its benefit.
SECTION 10. MISCELLANEOUS
10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders) and (y) any Lender may
elect to reduce or cancel any Obligations owing to such Lender pursuant to the
terms of the Warrants without the consent of any other Lender, the
Administrative Agent or any Loan Party) or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
Guarantors from their obligations under the Guarantee and Collateral Agreement,
in each case without the written consent of all Lenders; or (iv) amend, modify
or waive any provision of Section 9 or any other provision of any Loan Document
that affects the Administrative Agent without the written consent of the
Administrative Agent. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

 

56



--------------------------------------------------------------------------------



 



10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as provided to the Administrative Agent in the case of the Lenders, or to
such other address as may be hereafter notified by the respective parties
hereto:

     
Borrower and Parent
  Grubb & Ellis Management Services, Inc.

Guarantor:
  1551 N. Tustin Avenue, Suite #300

 
  Santa Ana, California 92705

 
  Attention: Michael J. Rispoli,

 
  Executive Vice President and

 
  Chief Financial Officer

 
  Facsimile: (866) 924-1897

 
  Telephone: (714) 975-2861

 
  with a copy sent to:


 
  Grubb & Ellis Management Services, Inc.

 
  1551 N. Tustin Avenue, Suite #300

 
  Santa Ana, California 92705

 
  Attention: General Counsel

 
  Facsimile: (714) 975-2199

 
  Telephone: (714) 975-2241


 
  with an additional copy to:

 
  Zuckerman Gore Brandeis & Crossman, LLP

 
  875 Third Avenue, 28th Floor

 
  New York, New York 10022

 
  Attention: Cliff Brandeis, Esq.

 
  Facsimile: (212) 223-6433

 
  Telephone: (212) 500-4770


Administrative Agent:
  2450 Broadway, 6th Floor

 
  Santa Monica, California 90404

 
  Attention: Linda Bodenstein

 
  Facsimile: (310) 407-7380

 
  Telephone: (310) 552-7180


provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

57



--------------------------------------------------------------------------------



 



10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
10.5 Payment of Expenses and Taxes. The Borrower agrees:
(a) to pay or reimburse the Administrative Agent for all its reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and filing and recording
fees and expenses;
(b) to pay or reimburse each Lender and the Administrative Agent for all its
out-of-pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Lender
and of counsel to the Administrative Agent;
(c) to pay, indemnify, and hold each Lender and the Administrative Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
Taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents; and
(d) to pay, indemnify, and hold each Lender and the Administrative Agent and
their respective officers, directors, employees, affiliates, agents, sub-agents,
advisors and controlling persons (each, an “Indemnitee”) harmless from and
against any and all other liabilities, obligations, losses, claims, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (including the reasonable fees, disbursements and
other charges of counsel) with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of any Group Member or
any of the Properties and the reasonable fees and expenses of legal counsel in
connection with claims, actions or proceedings by any Indemnitee against any
Loan Party under any Loan Document (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided, that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. Without
limiting the foregoing, and to the extent permitted by applicable law, each of
the Parent Guarantor and the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 10.5 shall
be payable not later than 10 days after written demand therefor. The agreements
in this Section 10.5 shall survive the termination of this Agreement and the
repayment of the Loans and all other amounts payable hereunder.

 

58



--------------------------------------------------------------------------------



 



10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
(i) the Borrower and the Parent Guarantor may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower or the
Parent Guarantor without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.
(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”), other than a
natural person, all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent of the Administrative Agent.
(ii) The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption and (2) the assigning Lender
shall have paid in full any amounts owing by it to the Administrative Agent. The
Borrower agrees that it will cooperate with such Lenders and the Administrative
Agent and will execute and deliver, or cause to be executed and delivered, all
such documents as the Administrative Agent may reasonably request to effect such
assignment.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.10,
2.11 and 10.5). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.6 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

59



--------------------------------------------------------------------------------



 



(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 10.1 and (2) directly affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.10 and 2.11
(subject to the requirements and limitations therein, including the requirements
under Section 2.11(f) (it being understood that the documentation required under
Section 2.11(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.10 and 2.11 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.10 or 2.11, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from an adoption of or any change in any Requirement of Law or
in the interpretation or application thereof or compliance by any Lender with
any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the date hereof
that occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.7(b) as though it were a Lender, provided such Participant shall
be subject to Section 10.7(a) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
any Loan Document) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.
(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

60



--------------------------------------------------------------------------------



 



10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement or a
court order expressly provides for payments to be allocated to a particular
Lender, if any Lender (a “Benefitted Lender”) shall receive any payment of all
or part of the Obligations owing to it (other than in connection with an
assignment made pursuant to Section 10.6), or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.
(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any Obligations becoming due and payable by the Borrower (whether at
the stated maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application.
10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Parent Guarantor, the Administrative Agent
and the Lenders with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.
10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

61



--------------------------------------------------------------------------------



 



10.12 Submission To Jurisdiction; Waivers. Each of the Parent Guarantor and the
Borrower hereby irrevocably and unconditionally:
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of any United States Federal or New York State
court sitting in the Borough of Manhattan in the City of New York;
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
10.13 Acknowledgements. Each of the Parent Guarantor and the Borrower hereby
acknowledges that:
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;
(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Parent Guarantor or the Borrower arising out of
or in connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and the
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

62



--------------------------------------------------------------------------------



 



10.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.
(b) At such time as the Loans and the other obligations under the Loan Documents
shall have been paid in full, the Commitments have been terminated, the
Collateral shall be released from the Liens created by the Security Documents,
and the Security Documents and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Loan
Party under the Security Documents shall terminate, all without delivery of any
instrument or performance of any act by any Person.
10.15 Confidentiality(d). Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof on a confidential basis, (b) subject to an
agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates on a confidential basis, (d) upon the
request or demand of any Governmental Authority, (e) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, or (i) in connection with the
exercise of any remedy hereunder or under any other Loan Document, or (j) if
agreed by the Borrower in its sole discretion, to any other Person. The
Administrative Agent and each Lender shall use commercially reasonable efforts
to give written notice to the Borrower of any disclosure of confidential
information made pursuant to clause (e) or (f) of the preceding sentence;
provided that neither the Administrative Agent nor any Lender shall have any
liability for failure to provide such notice.
10.16 WAIVERS OF JURY TRIAL. THE BORROWER, THE PARENT GUARANTOR, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
10.17 USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

 

63



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

            GRUBB & ELLIS MANAGEMENT SERVICES, INC., as Borrower
      By:   /s/ Mathieu Streiff       Name:   Mathieu Streiff       Title:  
Secretary       GRUBB & ELLIS COMPANY, as Parent Guarantor
      By:   /s/ Mathieu Streiff       Name:   Mathieu Streiff       Title:  
Secretary  

 

 



--------------------------------------------------------------------------------



 



            COLFIN GNE LOAN FUNDING, LLC, as
Administrative Agent and Lender
      By:   /s/ Mark M. Hedstrom       Name:   Mark M. Hedstrom       Title:  
Vice President  

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF]
GUARANTEE AND COLLATERAL AGREEMENT
(provided under separate cover)

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
[FORM OF]
COMPLIANCE CERTIFICATE
This Compliance Certificate is delivered pursuant to Section [5.1(g)] [6.2(a)]
of the Credit Agreement, dated as of April 15, 2011 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Grubb & Ellis Management Services, Inc. (the
“Borrower”), Grubb & Ellis Company, the Lenders party thereto and ColFin GNE
Loan Funding, LLC, as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
1. I am the duly elected, qualified and acting [Chief Financial Officer] of the
Borrower.
2. I have reviewed and am familiar with the contents of this Certificate.
3. I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Borrower during the
accounting period covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”). Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Certificate, of any condition or event which constitutes a Default or Event of
Default[, except as set forth below].
4. Attached hereto as Attachment 2 are the computations showing compliance with
the covenants set forth in Section 7.1 and 7.15 of the Credit Agreement.
IN WITNESS WHEREOF, I have executed this Certificate, in my capacity as the
Chief Financial Officer of the Borrower and not individually, on this  _____ 
day of  ______, 20___.

         
 
 
 
Name:    
 
  Title:    

 

 



--------------------------------------------------------------------------------



 



Attachment 1
to Compliance Certificate
[Attach Financial Statements]

 

 



--------------------------------------------------------------------------------



 



Attachment 2
to Compliance Certificate
The information described herein is as of  ______,  ______, and pertains to the
period from  ______,  ______  to  ______ ___,  ______.
[Set forth Covenant Calculations]
Dated as of ___________, 20__

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
[FORM OF]
CLOSING CERTIFICATE
Pursuant to Section 5.1(h) of the Credit Agreement, dated as of April 15, 2011
(the “Credit Agreement”; terms defined therein being used herein as therein
defined), among Grubb & Ellis Management Services, Inc. (the “Borrower”), Grubb
& Ellis Company (the “Parent Guarantor”), the Lenders party thereto and ColFin
GNE Loan Funding, LLC, as administrative agent (in such capacity, the
“Administrative Agent”), the undersigned [INSERT TITLE OF OFFICER] of the Parent
Guarantor, the Borrower and each other Loan Party set forth on Schedule I hereto
(collectively, the “Certifying Loan Parties”) hereby certifies, in his capacity
as an officer and not individually, as follows:
1. The representations and warranties made by the Certifying Loan Parties in or
pursuant to the Loan Documents are true and correct in all material respects
(except that any representation and warranty that is qualified by or subject to
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the Closing Date.
2.   _____  is the duly elected and qualified Secretary of each Certifying Loan
Party and the signature set forth for such officer below is such officer’s true
and genuine signature.
3. No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to the Loans to be made on the date hereof and the
use of proceeds thereof.
4. The conditions precedent set forth in Section 5 of the Credit Agreement were
satisfied (or otherwise waived by the written consent of the Lenders and the
Administrative Agent) as of the Closing Date.
The undersigned Secretary of each Certifying Loan Party certifies as follows:
5. Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors, Board of Managers or the Sole Member, as
applicable, of each Certifying Loan Party on April [_____], 2011; such
resolutions have not in any way been amended, modified, revoked or rescinded,
have been in full force and effect since their adoption to and including the
date hereof and are now in full force and effect and are the only organizational
proceedings of the Certifying Loan Party now in force relating to or affecting
the matters referred to therein.
6. Attached hereto as Annex 2 is a true and complete copy of the By-Laws or
Operating Agreement, as applicable, of each Certifying Loan Party as in effect
on the date hereof.
7. Attached hereto as Annex 3 is a true and complete copy of the Certificate of
Incorporation or Certificate of Formation, as applicable, of each Certifying
Loan Party as in effect on the date hereof, along with a long form good standing
certificate for each Certifying Loan Party from the jurisdiction of its
organization.

 

 



--------------------------------------------------------------------------------



 



8. The following persons are now duly elected and qualified officers of each
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver on behalf of each Certifying Loan
Party each of the Loan Documents to which it is a party and any certificate or
other document to be delivered by each Certifying Loan Party pursuant to the
Loan Documents to which it is a party:

          Name   Title   Signature
 
       
Michael Rispoli
  Chief Financial Officer    
 
       
 
       
Matthew Engel
  Chief Accounting Officer    
 
       
 
       
Mathieu Streiff
  General Counsel and Corporate Secretary    
 
       

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.

                           
Name:
  Michael Rispoli   Name:   Mathieu Streiff    
Title:
  Chief Financial Officer   Title:   Secretary    

Date:  _____, 2011

 

 



--------------------------------------------------------------------------------



 



Schedule I
Certifying Party

 

 



--------------------------------------------------------------------------------



 



Annex 1
[Resolutions]

 

 



--------------------------------------------------------------------------------



 



Annex 2
[By-Laws/Limited Liability Company Agreement]

 

 



--------------------------------------------------------------------------------



 



Annex 3
[Certificate of Incorporation/Formation
and Long-Form Good Standing]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
[FORM OF]
SOLVENCY CERTIFICATE
April [__], 2011
This Solvency Certificate is being executed and delivered pursuant to
Section 5.1(l) of the Credit Agreement dated as of April 15, 2011 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Grubb & Ellis Management Services, Inc.
(the “Borrower”), Grubb & Ellis Company (the “Parent Guarantor”), the Lenders
party thereto and ColFin GNE Loan Funding, LLC, as administrative agent (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.
I, Michael J. Rispoli, the Chief Financial Officer of the Parent Guarantor, in
such capacity and not in an individual capacity, hereby certify as follows:
1. I am generally familiar with the properties, businesses, assets and
liabilities of the Parent Guarantor and its Subsidiaries, taken as a whole, and
am duly authorized to execute this Solvency Certificate on behalf of the Parent
Guarantor;
2. I have reviewed the terms and provisions of the Loan Documents and, in my
opinion, have made, or have caused to be made under my supervision, such
examination or investigation as is necessary to enable me to express an informed
opinion as to the matters referred to herein, and I acknowledge that the Lenders
are relying on the truth and accuracy of this Solvency Certificate in connection
with making the Loans under the Credit Agreement; and
3. On the date hereof, both before and after giving effect to the incurrence of
all Indebtedness and obligations being incurred in connection herewith and
therewith and all other transactions contemplated hereby and thereby, (a) the
fair value of the property of the Parent Guarantor and the Borrower (exclusive
of their respective Subsidiaries) is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of the
Parent Guarantor and the Borrower, (b) the present fair salable value of the
assets of the Parent Guarantor and the Borrower (exclusive of their respective
Subsidiaries) is not less than the amount that will be required to pay the
probable liability of the Parent Guarantor and the Borrower on their debts as
they become absolute and matured, (c) the Parent Guarantor and the Borrower do
not intend to, and do not believe that they will, incur debts or liabilities
beyond their ability to pay such debts and liabilities as they mature and
(d) the Parent Guarantor and the Borrower are not engaged in business or a
transaction, and are not about to engage in business or a transaction, for which
property of such Persons would constitute unreasonably small capital.
[Remainder of page intentionally left blank]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

                 
 
  By:                          
 
      Name:   Michael J. Rispoli    
 
      Title:   Chief Financial Officer    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
[FORM OF]
ASSIGNMENT AND ASSUMPTION
Reference is made to the Credit Agreement, dated as of April 15, 2011 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Grubb & Ellis Management Services,
Inc. (the “Borrower”), Grubb & Ellis Company, the Lenders party thereto and
ColFin GNE Loan Funding, LLC, as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:
1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to those credit facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto (individually, an “Assigned
Facility”; collectively, the “Assigned Facilities”), in a principal amount for
each Assigned Facility as set forth on Schedule 1 hereto.
2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Affiliates or any other obligor
or the performance or observance by the Borrower, any of its Affiliates or any
other obligor of any of their respective obligations under the Credit Agreement
or any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto.
3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 4.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption; (c) agrees that it will,
independently and without reliance upon the Assignor, the Administrative Agent
or any Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement,
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are incidental thereto; and (e) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender including, if it
is organized under the laws of a jurisdiction outside the United States, its
obligation pursuant to Section 2.11(f) of the Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



4. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Assumption, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).
5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date.
6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Assumption,
have the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof and (b) the Assignor
shall, to the extent provided in this Assignment and Assumption, relinquish its
rights and be released from its obligations under the Credit Agreement.
7. This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

 



--------------------------------------------------------------------------------



 



Schedule 1
to Assignment and Assumption with respect to
the Credit Agreement, dated as of April 15, 2011
among Grubb & Ellis Management Services, Inc. (the “Borrower”), Grubb & Ellis
Company,
the Lenders party thereto and ColFin GNE Loan Funding, LLC, as Administrative
Agent
Name of Assignor: _______________________
Name of Assignee: _______________________
Effective Date of Assignment: _________________

                  Commitment Amount   Principal         Assigned   Amount
Assigned     Loan/Commitment Percentage Assigned  
 
  $         ____.__________ %

                      [Name of Assignee]   [Name of Assignor]
 
                   
By:
      By:            
 
 
 
Name:      
 
Name:        
 
  Title:       Title:        
 
                    Accepted for Recordation in the Register:   Required
Consents (if any):
 
                    COLFIN GNE LOAN FUNDING, LLC, as   COLFIN GNE LOAN FUNDING,
LLC, as Administrative Agent   Administrative Agent
 
                   
By:
      By:            
 
 
 
Name:      
 
Name:        
 
  Title:       Title:        

 

 



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT

1.   Representations and Warranties.

  1.1   Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Loan Documents”),
or any collateral thereunder, (iii) the financial condition of the Borrower, any
of its Subsidiaries or Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

  1.2   Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision, and
(v) if it is a non-U.S. Lender, attached to the Assignment is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at that time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.   Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3.   General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Assignment.
This Assignment shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F-1
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of April 15, 2011 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Grubb & Ellis Management Services,
Inc. (the “Borrower”), Grubb & Ellis Company, the Lenders party thereto and
ColFin GNE Loan Funding, LLC, as administrative agent (in such capacity, the
“Administrative Agent”).
Pursuant to the provisions of Section 2.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

          [NAME OF LENDER]    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

Date: ________ __, 201_

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F-2
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of April 15, 2011 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Grubb & Ellis Management Services,
Inc. (the “Borrower”), Grubb & Ellis Company, the Lenders party thereto and
ColFin GNE Loan Funding, LLC, as administrative agent (in such capacity, the
“Administrative Agent”).
Pursuant to the provisions of Section 2.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

          [NAME OF LENDER]    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

Date:  ______ __, 201___

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F-3
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of April 15, 2011 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Grubb & Ellis Management Services,
Inc. (the “Borrower”), Grubb & Ellis Company, the Lenders party thereto and
ColFin GNE Loan Funding, LLC, as administrative agent (in such capacity, the
“Administrative Agent”).
Pursuant to the provisions of Section 2.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

          [NAME OF PARTICIPANT]    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

Date: ________ __, 201_

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F-4
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of April 15, 2011 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Grubb & Ellis Management Services,
Inc. (the “Borrower”), Grubb & Ellis Company, the Lenders party thereto and
ColFin GNE Loan Funding, LLC, as administrative agent (in such capacity, the
“Administrative Agent”).
Pursuant to the provisions of Section 2.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

          [NAME OF PARTICIPANT]    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

Date: ________ __, 201_

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G
[FORM OF]
BORROWING BASE CERTIFICATE
This Borrowing Base Certificate is being executed and delivered pursuant to
Section 6.2(c) of the Credit Agreement dated as of April [_____], 2011 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Grubb & Ellis Management Services,
Inc. (the “Borrower”), Grubb & Ellis Company (the “Parent Guarantor”), the
Lenders party thereto and ColFin GNE Loan Funding, LLC, as administrative agent
(in such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.
EFFECTIVE DATE: ___________________
SECTION I. GROSS RECEIVABLES AGING OF THE LOAN PARTIES (OTHER THAN DAYMARK)

          Line #   Days from Invoice Date    
1.
  Current   $                    
2.
  30-60 Days   $                    
3.
  61-90 Days   $                    
4.
  91-120 Days   $                    
5.
  Over 120 Days   $                    
6.
  Total Receivables of the Loan Parties (other than Daymark)  
$                    

SECTION II. ELIGIBLE RECEIVABLES

             
7.
  Total Receivables (line 6)
  $                    
8a.
  LESS Receivables not subject to a first priority perfected security interest
(subject to the Liens described in clause (a) of the definition of Permitted
Liens) in favor of the Administrative Agent   $                    
8b.
  LESS: Receivables subject to any Lien other than a Lien in favor of the
Administrative Agent   $                    
8c.
  LESS: Receivables unpaid more than 60 days after the original due or more than
90 days after the original invoice date or which have been written off the books
of any Loan Party or otherwise designated as uncollectible, except Receivables
comprised of a Customer payable that is paid on an installment basis pursuant to
an arrangement entered into at the point of sale (or time at which the service
giving rise to the payable was performed) in the ordinary course of business,
and which would otherwise constitute an Eligible Receivable but for this clause,
so long as such account is no more than 30 days past due (pursuant to such
installment arrangement)   $                    
8d.
  LESS: Receivables owing by a Customer for which more than 50% of the
Receivables owing from such Customer and its Affiliates are not deemed Eligible
Receivables hereunder   $                    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G

             
8e.
  LESS: Receivables owing by a Customer to the extent the aggregate amount of
Receivables owing from such Customer and its Affiliates to the Loan Parties or
any of them exceeds 25% of the aggregate Eligible Receivables  
$                    
8f.
  LESS: Receivables with respect to which any covenant, representation, or
warranty contained in the Credit Agreement or in any other Loan Document has
been breached or is not true in any material respect on the date when made
(except that any covenant, representation or warranty that is qualified by or
subject to a materiality qualifier or “Material Adverse Effect” shall be true in
all respects)   $                    
8g.
  LESS Receivables which (i) do not arise from the sale of goods or performance
of services in the ordinary course of business, (ii) except for accrued wage
Receivables for which there are no offsetting payables, (A) are not evidenced by
an invoice or other documentation satisfactory to the Administrative Agent which
has been sent to the Customer, or (B) represent a progress billing, (iii) are
contingent upon the completion by any Loan Party of any further performance,
(iv) represent a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment, cash-on-delivery or any other repurchase or return
basis (other than any rights of the Customer to return goods pursuant to
customary contracts or arrangements entered into by any Loan Party in the
ordinary course of business consistent with past practices; provided that the
Loan Parties shall have provided the Administrative Agent with written notice of
such contracts or arrangements and the Administrative Agent may establish
Reserves in its Permitted Discretion following good faith consultation with the
Borrower), (v) relate to payments of interest, (vi) were created on cash on
delivery terms, or (vii) with respect to which any check or other instrument of
payment has been returned uncollected for any reason   $                    
8h.
  LESS: Receivables for which the services giving rise to such Receivables have
not been performed by the applicable Loan Party   $                    
8i.
  LESS: Receivables owed by a Customer which has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, or liquidator
of its assets, (ii) has had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or federal bankruptcy laws (other
than post-petition accounts payable of a Customer that is a debtor-in-possession
under the Bankruptcy Code and reasonably acceptable to the Administrative
Agent), (iv) has admitted in writing its inability, or is generally unable to,
pay its debts as they become due, (v) become insolvent, or (vi) ceased operation
of its business   $                    
8j.
  LESS: Receivables owed by any Customer which has sold all or a substantially
all of its assets   $                    
8k.
  LESS Receivables owed by a Customer which (i) does not maintain its chief
executive office in the U.S. or (ii) is not organized under applicable law of
the U.S., unless, in either case, such Receivable is backed by a letter of
credit acceptable to the Administrative Agent which is in the possession of, has
been assigned to and is directly drawable by the Administrative Agent  
$                    

 

2



--------------------------------------------------------------------------------



 



EXHIBIT G

             
8l.
  LESS Receivables owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S., or
(ii) the government of the U.S., or any department, agency, public corporation,
or instrumentality thereof, unless the Federal Assignment of Claims Act of 1940,
as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other
steps necessary to perfect the Lien of the Administrative Agent in such
Receivable have been complied with to the Administrative Agent’s satisfaction;
provided that up to $2,500,000 in the aggregate of Receivables which would
otherwise constitute an Eligible Receivable but for this clause, shall be
permitted to be included as an Eligible Receivable   $                    
8m.
  LESS Receivables owed by any Affiliate, employee, officer, director, agent or
stockholder of any Loan Party; provided that any Receivable arising out of
management fees or other servicing fees paid to the Loan Parties (other than
Daymark) by Grubb & Ellis Healthcare REIT, Inc., Kojaian Ventures, LLC and any
Related Fund of Kojaian Ventures, LLC, in each case, that would constitute an
Eligible Receivable but for this clause (m), shall be permitted to be included
as an Eligible Receivable   $                    
8n.
  LESS Receivables, the proceeds of which, pursuant to an arrangement with a
Customer, are required to be applied to the payment of Property Expenses due and
outstanding to any third party (other than any Group Member or any employee of
any Group Member) as of the applicable date of determination, but only to the
extent that such proceeds are to be applied to such payments  
$                    
8o.
  LESS Receivables subject to any counterclaim, deduction, defense, setoff or
dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute   $                    
8p.
  LESS: Other ineligible Receivables pursuant to the Credit Agreement not
covered above   $                    
9.
  Total Ineligible Receivables (Sum of Line 8a thru 8p)   $                    
10.
  Total Eligible Receivables (Line 7 minus 9)   $                    
11.
  Advance Rate       100%
12.
  Total Eligible Receivables (Line 10 multiplied by Line 11)  
$                    
13.
  Reserves   $                    

 

3



--------------------------------------------------------------------------------



 



EXHIBIT G
SECTION III BORROWING BASE CALCULATION

         
14.
  Borrowing Base (Line 12 minus Line 13)   $                    
15.
  Maximum Loan Amount   $                    
16.
  Current Loan Outstandings (other than Additional Loans)  
$                    
17.
  EXCESS (DEFICIT) AVAILABILITY (Line 15 minus Line 16)   $                    

 

4



--------------------------------------------------------------------------------



 



EXHIBIT G
SECTION IV. CERTIFICATION
The undersigned hereby certifies to the Administrative Agent and the Lenders
under the Credit Agreement that the information provided herein is complete and
accurate as of the Effective Date above, and is prepared in a manner consistent
with the Borrowing Base provisions of the Credit Agreement. The undersigned
agrees that in the event of any conflict between this Borrowing Base Certificate
and related provisions of the Credit Agreement, the terms of the Credit
Agreement shall control.
Date: _______________________
GRUBB & ELLIS COMPANY

         
By:
       
 
 
 
Name:
Title:    
 
       
GRUBB
  & ELLIS MANAGEMENT SERVICES, INC.    
 
       
By:
       
 
 
 
Name:
Title:    

 

5



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF ADDITIONAL WARRANTS
NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS, AND SUBJECT TO SECTION 6 BELOW, NO OFFER, SALE, TRANSFER,
ASSIGNMENT OR OTHER DISPOSITION MAY BE EFFECTED UNLESS (1) THERE IS AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT COVERING THE SECURITIES, (2) THE SALE IS
MADE IN ACCORDANCE WITH RULE 144 UNDER THE ACT OR (3) AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO COMPANY IS DELIVERED STATING THAT SUCH DISPOSITION IS
IN COMPLIANCE WITH AN AVAILABLE EXEMPTION FROM SUCH REGISTRATION (WHICH OPINION
MAY BE RENDERED BY IN-HOUSE COUNSEL).
WARRANT TO PURCHASE [                    ] SHARES OF COMMON STOCK
Issue Date: [                    ]
THIS CERTIFIES THAT, for value received, [                    ] (together with
its transferees, “Holder”), is entitled to subscribe for and purchase
[                    ] ([                    ]) shares (the “Warrant Shares”) of
fully paid and nonassessable $0.01 par value per share Common Stock (the “Common
Stock”) of Grubbs & Ellis Company, a Delaware corporation (“Company”), at the
Warrant Price (as hereinafter defined), subject to the provisions and upon the
terms and conditions hereinafter set forth. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed in Section 17 hereof.
1. Warrant Price. The “Warrant Price” shall initially be one cent ($0.01) per
share, subject to adjustment as provided in Section 7 below.
2. Conditions to Exercise. Unless this Warrant has previously expired pursuant
to the terms specified herein, the purchase right represented by this Warrant
may be exercised, subject to adjustment as provided in Section 7 below, during
the term commencing on the Issue Date and ending at 5:00 P.M. Pacific time on
the third anniversary of the Issue Date of this Warrant (the “Expiration Date”)
only in the following circumstances:
(a) Exercisability Upon Satisfaction of Fundamental Change Condition. Holder may
exercise this Warrant on or before the Expiration Date upon the occurrence of a
Fundamental Change in which the consideration received for each share of Common
Stock has a fair market value equal to or greater than One Dollar and Ten Cents
($1.10) per share (the “Trigger Price”); provided that if an Early Termination
Event occurs this Warrant shall terminate and be of no further force and effect;
or
(b) Exercisability Upon Satisfaction of VWAP Condition. Holder may exercise this
Warrant on or before the Expiration Date beginning from the first date on which
the VWAP for any thirty (30) consecutive calendar day period following the date
hereof is equal to or greater than the Trigger Price.

 

 



--------------------------------------------------------------------------------



 



3. Method of Exercise; Payment; Issuance of Shares; Issuance of New Warrant; Put
Rights. Subject to Section 2 hereof, the Warrant may be exercised, at the option
of the Holder, by any one or combination of the following methods:
(a) Cash Exercise. Subject to Section 2 hereof, the purchase right represented
by this Warrant may be exercised, by Holder, in whole or in part, by the
surrender of the original of this Warrant (together with a duly executed Notice
of Exercise in substantially the form attached hereto) at the principal office
of Company (as set forth in Section 20 below) and by providing payment to
Company, by wire transfer of immediately available funds, of an amount equal to
the product of the Warrant Price per share multiplied by the number of Warrant
Shares then being purchased. In the event of any exercise of the rights
represented by this Warrant, certificates for the shares of stock so purchased
(the “Share Certificates”) shall be in the name of, and delivered to, Holder, or
such other Person as such Holder may direct (subject to the terms of transfer
contained herein and upon payment by such Holder of any applicable transfer
taxes). Such delivery shall be made within 3 Trading Days after the exercise of
this Warrant and at Company’s expense and, unless this Warrant has been fully
exercised or expired, a new Warrant having terms and conditions substantially
identical to this Warrant and representing the portion of the Warrant Shares, if
any, with respect to which this Warrant shall not have been exercised, shall
also be issued to Holder within 3 Trading Days after the exercise of this
Warrant.
(b) Cashless Exercise. Subject to Section 2 hereof, if the Per Share Market
Value of one share of Common Stock on the date of exercise is greater than the
Warrant Price (at the date of calculation as set forth below), in lieu of
exercising this Warrant by payment of cash, Holder may exercise this Warrant by
a cashless exercise by surrender of this Warrant at the principal office of
Company together with the properly endorsed Notice of Exercise in which event
Company shall issue to Holder a number of shares of Common Stock computed using
the following formula:

  X = Y   -  (A)(Y) 
            B

Where    X =     the number of shares of Common Stock to be issued to Holder.

  Y =   the number of shares of Common Stock purchasable upon exercise of all of
the Warrant or, if only a portion of the Warrant is being exercised, the portion
of the Warrant being exercised.     A =   the Warrant Price.     B =   the Per
Share Market Value of one share of Common Stock on the date of exercise.

In the event of any exercise of the rights represented by this Warrant, the
Share Certificates shall be in the name of, and delivered to, Holder, or such
other Person as such Holder may direct (subject to the terms of transfer
contained herein and upon payment by such Holder of any applicable transfer
taxes). Such delivery shall be made within 3 Trading Days after the exercise of
this Warrant and at Company’s expense and, unless this Warrant has been fully
exercised or expired, a new Warrant having terms and conditions substantially
identical to this Warrant and representing the portion of the Warrant Shares, if
any, with respect to which this Warrant shall not have been exercised, shall
also be issued to Holder within 3 Trading Days after the exercise of this
Warrant.

 

2



--------------------------------------------------------------------------------



 



(c) Loan Reduction Exercise. Subject to Section 2 hereof, the purchase right
represented by this Warrant may be exercised, by Holder, in whole or in part, by
the surrender of the original of this Warrant (together with a duly executed
Notice of Exercise in substantially the form attached hereto) at the principal
office of Company and by delivering to Company an executed amendment to the
Credit Agreement among Grubb & Ellis Management Services, Inc., as Borrower,
Grubb & Ellis Company, as Parent Guarantor, the Several Lenders from time to
time parties thereto, and ColFin GNE Loan Funding, LLC, as Administrative Agent,
dated as of April 15, 2011. (the “Credit Agreement”), reducing the principal
amount owed by an amount equal to the product of the Warrant Price per share
multiplied by the number of Warrant Shares then being purchased. In the event of
any exercise of the rights represented by this Warrant, Share Certificates shall
be in the name of, and delivered to, Holder, or such other Person as such Holder
may direct (subject to the terms of transfer contained herein and upon payment
by such Holder of any applicable transfer taxes). Such delivery shall be made
within 3 Trading Days after the exercise of this Warrant and at Company’s
expense and, unless this Warrant has been fully exercised or expired, a new
Warrant having terms and conditions substantially identical to this Warrant and
representing the portion of the Warrant Shares, if any, with respect to which
this Warrant shall not have been exercised, shall also be issued to Holder
within 3 Trading Days after the exercise of this Warrant.
4. Representations and Warranties of Holder and Company.
(a) Representations and Warranties by Holder. Holder represents and warrants to
Company with respect to this purchase as follows:
(i) Authorization. All company action on the part of Holder, its officers,
directors, shareholders, members or partners, as applicable, necessary for the
authorization, execution, delivery and performance of its obligations under this
Warrant has been taken and this Warrant constitutes the legally binding and
valid obligation of Holder enforceable in accordance with its terms.
(ii) Evaluation. Holder has substantial experience in evaluating and investing
in private placement transactions of securities of companies similar to Company
so that Holder is capable of evaluating the merits and risks of its investment
in Company and has the capacity to protect its interests.
(iii) Resale. Holder is acquiring this Warrant and the Warrant Shares issuable
upon exercise of this Warrant (collectively the “Securities”) for investment for
its own account, not as a nominee or agent, and not with a view to, or for
resale in connection with, any distribution thereof. Holder understands that the
Securities have not been registered under the Securities Act of 1933, as amended
(the “Act”) by reason of a specific exemption from the registration provisions
of the Act which depends upon, among other things, the bona fide nature of the
investment intent as expressed herein and the other representations and
warranties of Holder contained herein.
(iv) Rule 144. Holder acknowledges that the Securities must be held indefinitely
unless subsequently registered under the Act or an exemption from such
registration is available. Holder is aware of the provisions of Rule 144
promulgated under the Act which permit limited resale of shares purchased in a
private placement subject to the satisfaction of certain conditions.
(v) Accredited Investor. Holder is an “accredited investor” within the meaning
of Regulation D promulgated under the Act.

 

3



--------------------------------------------------------------------------------



 



(vi) Opportunity To Discuss. Holder has read, understood, and is familiar with
Company’s public filings available at the Securities and Exchange Commission’s
website and has had an opportunity to discuss Company’s business, management and
financial affairs with its management and an opportunity to review Company’s
facilities. Holder understands that such discussions, as well as the written
information issued by Company, were intended to describe the aspects of
Company’s business and prospects which Company believes to be material but were
not necessarily a thorough or exhaustive description.
(b) Representations and Warranties by Company. Company hereby represents and
warrants to Holder as follows:
(i) Corporate Organization and Authority. Company (a) is a corporation duly
organized, validly existing, and in good standing in its jurisdiction of
incorporation, and (b) has the corporate power and authority to own and operate
its properties and to carry on its business as now conducted. Company is
qualified as a foreign corporation in all jurisdictions where such qualification
is required except in each jurisdiction in which failure to so qualify would not
have a material adverse effect on the business, operations, assets, liabilities,
results of operations or financial condition of Company.
(ii) Corporate Power. Company has all requisite legal and corporate power and
authority to execute, issue and deliver this Warrant, to issue the Warrant
Shares issuable upon exercise or conversion of this Warrant, and to carry out
and perform its obligations under this Warrant and any related agreements.
(iii) Authorization; Enforceability. All corporate action on the part of
Company, its officers, directors and shareholders necessary for the
authorization, execution, delivery and performance of its obligations under this
Warrant and for the authorization, issuance and delivery of this Warrant and the
Warrant Shares issuable upon exercise of this Warrant has been taken and this
Warrant constitutes the legally binding and valid obligation of Company
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, or similar laws
relating to or affecting the enforcement of creditors’ rights, or to principles
of equity.
(iv) Valid Issuance of Warrant and Warrant Shares. This Warrant has been validly
issued and is free of restrictions on transfer other than restrictions on
transfer set forth herein and under applicable state and federal securities
laws. The Warrant Shares issuable upon conversion of this Warrant, when issued,
sold and delivered in accordance with the terms of this Warrant for the
consideration expressed herein, will be duly and validly issued, fully paid and
nonassessable, and will be free of restrictions on transfer other than
restrictions on transfer set forth herein and under applicable state and federal
securities laws. Subject to applicable restrictions on transfer, the issuance
and delivery of this Warrant and the Warrant Shares issuable upon exercise or
conversion of this Warrant are not subject to any preemptive or other similar
rights or any liens or encumbrances except as specifically set forth in
Company’s Certificate of Incorporation or this Warrant or except as created by
Holder. Subject to the accuracy of Holder’s representations and warranties
contained in Section 4(a), the offer, sale and issuance of the Warrant Shares,
as contemplated by this Warrant, are exempt from the prospectus and registration
requirements of applicable United States federal and state securities laws, and
neither Company nor any authorized agent acting on its behalf has or will take
any action hereafter that would cause the loss of such exemption.

 

4



--------------------------------------------------------------------------------



 



(v) No Conflict. The execution, delivery, and performance of this Warrant will
not result in (a) any violation of, conflict with, or constitute a default
under, with or without the passage of time or the giving of notice (1) any
provision of Company’s Certificate of Incorporation or by-laws; (2) any
provision of any material judgment, decree, or order to which Company is a
party, by which it is bound, or to which any of its material assets are subject;
(3) any material contract, obligation, or commitment to which Company is a party
or by which it is bound; or (4) any material statute, rule, or governmental
regulation applicable to Company, or (b) the creation of any lien, charge or
encumbrance upon any material assets of Company.
(vi) Capitalization. The capitalization table of Company attached hereto as
Annex A is complete and accurate as of [                    ] and reflects
(a) all outstanding capital stock of Company and (b) all outstanding warrants,
options, conversion privileges, preemptive rights or other rights or agreements
to purchase or otherwise acquire or issue any equity securities or convertible
securities of Company. Company has authorized the issuance of a total of
20,000,000 shares of Preferred Stock, 1,000,000 of which have been designated as
Series A Preferred Stock, and 200,000,000 shares of Common Stock and no other
shares of preferred stock have been designated or issued.
5. Legends.
(a) Legend. Each certificate representing the Warrant Shares shall be endorsed
with substantially the following legend:
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD, TRANSFERRED,
ASSIGNED OR OTHERWISE DISPOSED OF UNLESS (1) THERE IS AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACT COVERING THE SECURITIES, (2) THE SALE IS MADE IN
ACCORDANCE WITH RULE 144 UNDER THE ACT OR (3) AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO COMPANY IS DELIVERED STATING THAT SUCH DISPOSITION IS IN
COMPLIANCE WITH AN AVAILABLE EXEMPTION FROM SUCH REGISTRATION (WHICH OPINION MAY
BE RENDERED BY IN-HOUSE COUNSEL).
Company need not enter into its stock records a transfer of Warrant Shares
unless the conditions specified in the foregoing legend are satisfied. Company
may also instruct its transfer agent not to allow the transfer of any of the
Warrant Shares unless the conditions specified in the foregoing legend are
satisfied.
(b) Removal of Legend and Transfer Restrictions. The legend relating to the Act
endorsed on a certificate pursuant to paragraph 5(a) of this Warrant shall be
removed and Company shall issue a certificate without such legend to Holder if
(i) the Securities are registered under the Act and a prospectus meeting the
requirements of Section 10 of the Act is available, or (ii) Company has received
an opinion of counsel (which may include the opinion of in-house counsel)
reasonably satisfactory to Company to the effect that public sale, transfer or
assignment of the Securities may be made without registration and without
compliance with any restriction.

 

5



--------------------------------------------------------------------------------



 



6. Conditions to Transfer or Exercise of Warrant. Subject to the further
provisions of this Section 6, this Warrant and the Warrant Shares represented
hereby may be sold, transferred, conveyed or assigned by Holder. This Warrant
may not be transferred to any person who is not an “accredited investor,” as
such term is defined in Regulation D promulgated under the Act. It shall be a
condition to any transfer or exercise of this Warrant that at the time of such
transfer or exercise, Holder shall provide Company with a representation in
writing that Holder or transferee is acquiring this Warrant and the shares of
Common Stock to be issued upon exercise for investment purposes only, not as a
nominee or agent, and not with a view to any sale or distribution. As further
condition to each transfer, at the request of Company, Holder shall surrender
this Warrant to Company and the transferee shall receive and accept a Warrant,
of like terms, tenor and date, executed by Company.
7. Adjustment for Certain Events.
(a) Adjustment Exceptions. The number of Warrant Shares issuable upon exercise
of this Warrant shall be subject to adjustment from time to time as provided in
this Section 7 (in each case, after taking into consideration any prior
adjustments pursuant to this Section 7); provided that this Section 7 will not
apply to: (i) the issuance of any Additional Warrants (as defined in the Credit
Agreement); (ii) the issuance of any Common Stock upon the exercise of the
Closing Date Warrants (as defined in the Credit Agreement) or any Additional
Warrants; (iii) the issuance of Common Stock upon conversion of the Company’s
existing outstanding 12% cumulative participating perpetual convertible
preferred stock upon the terms and subject to the conditions of the Certificate
of the Powers, Designations, Preferences and Rights of the 12% Cumulative
Participating Perpetual Convertible Preferred Stock as such conversion terms
thereof are in effect as of April 15, 2011; (iv) the issuance of Common Stock
upon conversion of the Company’s existing outstanding 7.95% convertible senior
securities due 2015, upon the terms and subject to the conditions of the
Indenture for the 7.95% Convertible Senior Securities due 2015 as such
conversion terms thereof are in effect as of April 15, 2011; and (v) the
issuance of Common Stock as equity compensation to employees, officers,
directors and independent contractor brokers (in each case including as
inducements to new hires or appointees) (collectively the “Equity Compensation
Grants”), provided that this exception to the adjustment provisions of this
Section 7 is limited to the following Equity Compensation Grants: (A) the
issuance of any shares of common stock pursuant to any outstanding (as of
April 15, 2011) options, restricted stock awards, stock appreciation rights,
phantom stock rights or other equity grants (the “Existing Equity
Compensation”), and (B) the issuance of an additional 2,000,000 shares of Common
Stock in the form of options, restricted stock awards, stock appreciation
rights, phantom stock rights or other equity grants (the “Additional Equity
Compensation”) and the issuance of the Common Stock underlying such Additional
Equity Compensation plus any Additional Equity Compensation and any Existing
Equity Compensation that is forfeited, expired or terminated provided that any
amount issued in excess of the above will result in any requisite adjustment
under this Section 7.

 

6



--------------------------------------------------------------------------------



 



(b) Adjustment to Number of Warrant Shares Upon Issuance of Common Stock. Except
in the case of an event described in either Section 7(d) or Section 7(e), if
Company shall, at any time or from time to time after the Issue Date, issue or
sell, or in accordance with Section 7(c) is deemed to have issued or sold, any
shares of Common Stock without consideration or for consideration per share less
than either: (i) the Per Share Market Value or (ii) the Trigger Price, as such
amounts are proportionately adjusted for stock splits, reverse stock splits,
stock combinations, stock dividends and other distributions and
recapitalizations affecting the Common Stock after the Issue Date, (collectively
the “Original Prices” and the greater of (i) or (ii) the “Original Adjustment
Price”), then immediately upon such issuance or sale (or deemed issuance or
sale), the number of Warrant Shares issuable upon exercise of this Warrant
immediately prior to any such issuance or sale (or deemed issuance or sale)
shall be increased to a number of Warrant Shares equal to the product obtained
by multiplying the number of Warrant Shares issuable upon exercise of this
Warrant immediately prior to such issuance or sale (or deemed issuance or sale)
by a fraction (which shall in no event be less than one):
(i) the numerator of which shall be the number of shares of Common Stock then
outstanding immediately after such issuance or sale (or deemed issuance or
sale); and
(ii) the denominator of which shall be the sum of (A) the number of shares of
Common Stock then outstanding immediately prior to such issuance or sale (or
deemed issuance or sale) plus (B) the aggregate number of shares of Common Stock
which the aggregate amount of consideration, if any, received by Company upon
such issuance or sale (or deemed issuance or sale) would purchase at the
Original Adjustment Price.
(c) Effect of Certain Events on Adjustment to Number of Warrant Shares. For
purposes of determining the adjusted number of Warrant Shares under Section 7(b)
hereof, the following shall be applicable:
(i) Issuance of Options. If Company shall, at any time or from time to time
after the Issue Date, in any manner grant or sell (whether directly or by
assumption in a merger or otherwise) any Options, whether or not such Options or
the right to convert or exchange any Convertible Securities issuable upon the
exercise of such Options are immediately exercisable, and the price per share
(determined as provided in this paragraph and in Section 7(c)(v)) for which
Common Stock is issuable upon the exercise of such Options or upon the
conversion or exchange of Convertible Securities issuable upon the exercise of
such Options is less than either of the Original Prices in effect immediately
prior to the time of the granting or sale of such Options, then the total
maximum number of shares of Common Stock issuable upon the exercise of such
Options or upon conversion or exchange of the total maximum amount of
Convertible Securities issuable upon the exercise of such Options shall be
deemed to have been issued as of the date of granting or sale of such Options
(and thereafter shall be deemed to be outstanding for purposes of adjusting the
number of Warrant Shares under Section 7(b)), at a price per share equal to the
quotient obtained by dividing (A) the sum (which sum shall constitute the
applicable consideration received for purposes of Section 7(b)) of (x) the total
amount, if any, received or receivable by Company as consideration for the
granting or sale of all such Options, plus (y) the minimum aggregate amount of
additional consideration payable to Company upon the exercise of all such
Options, plus (z), in the case of such Options which relate to Convertible
Securities, the minimum aggregate amount of additional consideration, if any,
payable to Company upon the issuance or sale of all such Convertible Securities
and the conversion or exchange of all such Convertible Securities, by (B) the
total maximum number of shares of Common Stock issuable upon the exercise of all
such Options or upon the conversion or exchange of all Convertible Securities
issuable upon the exercise of all such Options. Except as otherwise provided in
Section 7(c)(iii), no further adjustment of the number of Warrant Shares shall
be made upon the actual issuance of Common Stock or of Convertible Securities
upon exercise of such Options or upon the actual issuance of Common Stock upon
conversion or exchange of Convertible Securities issuable upon exercise of such
Options.

 

7



--------------------------------------------------------------------------------



 



(ii) Issuance of Convertible Securities. If Company shall, at any time or from
time to time after the Issue Date, in any manner grant or sell (whether directly
or by assumption in a merger or otherwise) any Convertible Securities, whether
or not the right to convert or exchange any such Convertible Securities is
immediately exercisable, and the price per share (determined as provided in this
paragraph and in Section 7(c)(v)) for which Common Stock is issuable upon the
conversion or exchange of such Convertible Securities is less than either of the
Original Prices in effect immediately prior to the time of the granting or sale
of such Convertible Securities, then the total maximum number of shares of
Common Stock issuable upon conversion or exchange of the total maximum amount of
such Convertible Securities shall be deemed to have been issued as of the date
of granting or sale of such Convertible Securities (and thereafter shall be
deemed to be outstanding for purposes of adjusting the number of Warrant Shares
pursuant to Section 7(b)), at a price per share equal to the quotient obtained
by dividing (A) the sum (which sum shall constitute the applicable consideration
received for purposes of Section 7(b)) of (x) the total amount, if any, received
or receivable by Company as consideration for the granting or sale of such
Convertible Securities, plus (y) the minimum aggregate amount of additional
consideration, if any, payable to Company upon the conversion or exchange of all
such Convertible Securities, by (B) the total maximum number of shares of Common
Stock issuable upon the conversion or exchange of all such Convertible
Securities. Except as otherwise provided in Section 7(c)(iii), (A) no further
adjustment of the number of Warrant Shares shall be made upon the actual
issuance of Common Stock upon conversion or exchange of such Convertible
Securities and (B) no further adjustment of the number of Warrant Shares shall
be made by reason of the issue or sale of Convertible Securities upon exercise
of any Options to purchase any such Convertible Securities for which adjustments
of the number of Warrant Shares have been made pursuant to the other provisions
of this Section 7(c).
(iii) Change in Terms of Options or Convertible Securities. Upon any change in
any of (A) the total amount received or receivable by Company as consideration
for the granting or sale of any Options or Convertible Securities referred to in
Section 7(c)(i) or Section 7(c)(ii) hereof, (B) the minimum aggregate amount of
additional consideration, if any, payable to Company upon the exercise of any
Options or upon the issuance, conversion or exchange of any Convertible
Securities referred to in Section 7(c)(i) or Section 7(c)(ii) hereof, (C) the
rate at which Convertible Securities referred to in Section 7(c)(i) or
Section 7(c)(ii) hereof are convertible into or exchangeable for Common Stock,
or (D) the maximum number of shares of Common Stock issuable in connection with
any Options referred to in Section 7(c)(i) hereof or any Convertible Securities
referred to in Section 7(c)(ii) hereof, then (whether or not the original
issuance or sale of such Options or Convertible Securities resulted in an
adjustment to the number of Warrant Shares pursuant to this Section 7) the
number of Warrant Shares issuable upon exercise of this Warrant at the time of
such change shall be adjusted or readjusted, as applicable, to the number of
Warrant Shares which would have been in effect at such time pursuant to the
provisions of this Section 7 had such Options or Convertible Securities still
outstanding provided for such changed consideration, conversion rate or maximum
number of shares, as the case may be, at the time initially granted, issued or
sold, but only if as a result of such adjustment or readjustment, the number of
Warrant Shares issuable upon exercise of this Warrant is increased.
(iv) Treatment of Expired or Terminated Options or Convertible Securities. Upon
the expiration or termination of any unexercised Option (or portion thereof) or
any unconverted or unexchanged Convertible Security (or portion thereof) for
which any adjustment (either upon its original issuance or upon a revision of
its terms) was made pursuant to this Section 7 (including without limitation
upon the redemption or purchase for consideration of all or any portion of such
Option or Convertible Security by Company), the number of Warrant Shares then
issuable upon exercise of this Warrant shall forthwith be changed pursuant to
the provisions of this Section 7 to the number of Warrant Shares which would
have been in effect at the time of such expiration or termination had such
unexercised Option (or portion thereof) or unconverted or unexchanged
Convertible Security (or portion thereof), to the extent outstanding immediately
prior to such expiration or termination, never been issued, provided that this
Section 7(c)(iv) will not apply to the extent the Warrant is exercised.

 

8



--------------------------------------------------------------------------------



 



(v) Calculation of Consideration Received. If Company shall, at any time or from
time to time after the Issue Date, issue or sell, or is deemed to have issued or
sold in accordance with Section 7(c), any shares of Common Stock, Options or
Convertible Securities: (A) for cash, the consideration received therefor shall
be deemed to be the net amount received by Company therefor; (B) for
consideration other than cash, the amount of the consideration other than cash
received by Company shall be the fair value of such consideration, except where
such consideration consists of marketable securities, in which case the amount
of consideration received by Company shall be the Per Share Market Value for
such securities as of the end of business on the date of receipt of such
securities; (C) for no specifically allocated consideration in connection with
an issuance or sale of other securities of Company, together comprising one
integrated transaction, the amount of the consideration therefor shall be deemed
to be the fair value of such portion of the aggregate consideration received by
Company in such transaction as is attributable to such shares of Common Stock,
Options or Convertible Securities, as the case may be, issued in such
transaction; or (D) to the owners of the non-surviving entity in connection with
any merger in which Company is the surviving corporation, the amount of
consideration therefor shall be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such shares of Common Stock, Options or Convertible Securities, as the case may
be, issued to such owners. The net amount of any cash consideration shall be the
dollar amount thereof and the fair value of any consideration other than cash or
marketable securities shall be determined by an Independent Appraiser.
(vi) Record Date. For purposes of any adjustment to the number of Warrant Shares
in accordance with this Section 7, in case Company shall take a record of the
holders of its Common Stock for the purpose of entitling them (A) to receive a
dividend or other distribution payable in Common Stock, Options or Convertible
Securities or (B) to subscribe for or purchase Common Stock, Options or
Convertible Securities, then such record date shall be deemed to be the date of
the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be, provided such distribution is actually made.
(vii) Treasury Shares. The number of shares of Common Stock outstanding at any
given time shall not include shares owned or held by or for the account of
Company or any of its wholly-owned subsidiaries, and the disposition of any such
shares (other than the cancellation or retirement thereof or the transfer of
such shares among Company and its wholly-owned subsidiaries) shall be considered
an issue or sale of Common Stock for the purpose of this Section 7.
(viii) Other Dividends and Distributions. Subject to the provisions of this
Section 7(c), if Company shall, at any time or from time to time after the Issue
Date, make or declare, or fix a record date for the determination of holders of
Common Stock entitled to receive, a dividend or any other distribution payable
in securities of Company (other than a dividend or distribution of shares of
Common Stock, Options or Convertible Securities in respect of outstanding shares
of Common Stock), cash or other property, then, and in each such event,
provision shall be made so that the Holder shall receive upon exercise of the
Warrant, in addition to the number of Warrant Shares receivable thereupon, the
kind and amount of securities of Company, cash or other property which the
Holder would have been entitled to receive had the Warrant been exercised in
full into Warrant Shares on the date of such event and had the Holder
thereafter, during the period from the date of such event to and including the
Exercise Date (as hereinafter defined), retained such securities, cash or other
property receivable by them as aforesaid during such period, giving application
to all adjustments called for during such period under this Section 7 with
respect to the rights of the Holder; provided, that no such provision shall be
made if the Holder receives, simultaneously with the distribution to the holders
of Common Stock, a dividend or other distribution of such securities, cash or
other property in an amount equal to the amount of such securities, cash or
other property as the Holder would have received if the Warrant had been
exercised in full into Warrant Shares on the date of such event.

 

9



--------------------------------------------------------------------------------



 



(d) Adjustment to Number of Warrant Shares Upon Dividend, Subdivision or
Combination of Common Stock. If Company shall, at any time or from time to time
after the Issue Date, (i) pay a dividend or make any other distribution upon the
Common Stock or any other capital stock of Company payable in shares of Common
Stock or in Options or Convertible Securities, or (ii) subdivide (by any stock
split, recapitalization or otherwise) its outstanding shares of Common Stock
into a greater number of shares, the number of Warrant Shares issuable upon
exercise of this Warrant immediately prior to any such dividend, distribution or
subdivision shall be proportionately increased. If Company at any time combines
(by combination, reverse stock split or otherwise) its outstanding shares of
Common Stock into a smaller number of shares, the number of Warrant Shares
issuable upon exercise of this Warrant immediately prior to such combination
shall be proportionately decreased. Any adjustment under this Section 7(d) shall
become effective at the close of business on the date the dividend, subdivision
or combination becomes effective.
(e) Adjustment to Number of Warrant Shares Upon Reorganization,
Reclassification, Consolidation or Merger. Subject to Section 2(a), in the event
of any (i) capital reorganization of Company, (ii) reclassification of the stock
of Company (other than a change in par value or from par value to no par value
or from no par value to par value or as a result of a stock dividend or
subdivision, split-up or combination of shares), (iii) consolidation or merger
of Company with or into another Person, (iv) sale of all or substantially all of
Company’s assets to another Person, (v) transaction constituting a Fundamental
Change or (v) other similar transaction (other than any such transaction covered
by Section 7(d)), in each case which entitles the holders of Common Stock to
receive (either directly or upon subsequent liquidation) stock, securities or
assets with respect to or in exchange for Common Stock, each Warrant shall,
immediately after such reorganization, reclassification, consolidation, merger,
sale or similar transaction, remain outstanding and shall thereafter, in lieu of
or in addition to (as the case may be) the number of Warrant Shares then
exercisable under this Warrant, be exercisable for the kind and number of shares
of stock or other securities or assets of Company or of the successor Person
resulting from such transaction to which the Holder would have been entitled
upon such reorganization, reclassification, consolidation, merger, sale or
similar transaction if the Holder had exercised this Warrant in full immediately
prior to the time of such reorganization, reclassification, consolidation,
merger, sale or similar transaction and acquired the applicable number of
Warrant Shares then issuable hereunder as a result of such exercise (without
taking into account any limitations or restrictions on the exercisability of
this Warrant); and, in such case, appropriate adjustment (in form and substance
satisfactory to the Holder) shall be made with respect to the Holder’s rights
under this Warrant to insure that the provisions of this Section 7 hereof shall
thereafter be applicable, as nearly as possible, to this Warrant in relation to
any shares of stock, securities or assets thereafter acquirable upon exercise of
this Warrant. In the event of a Fundamental Change, following which the Warrants
would cease to represent the right to acquire securities, no adjustment shall be
made pursuant to the terms hereof. The provisions of this Section 7(e) shall
similarly apply to successive reorganizations, reclassifications,
consolidations, mergers, sales or similar transactions. Company shall not effect
any such reorganization, reclassification, consolidation, merger, sale or
similar transaction unless, prior to the consummation thereof, the successor
Person (if other than Company) resulting from such reorganization,
reclassification, consolidation, merger, sale or similar transaction, shall
assume, by written instrument substantially similar in form and substance to
this Warrant and satisfactory to the Holder, the obligation to deliver to the
Holder such shares of stock, securities or assets which, in accordance with the
foregoing provisions, such Holder shall be entitled to receive upon exercise of
this Warrant. Notwithstanding anything to the contrary contained herein, if the
Warrant is exercisable in accordance with Section 2 hereof with respect to any
corporate event or other transaction contemplated by the provisions of this
Section 7(e), the Holder shall have the right to elect prior to the consummation
of such event or transaction, to give effect to the exercise rights contained in
Section 3 instead of giving effect to the provisions contained in this Section
7(e) with respect to this Warrant.

 

10



--------------------------------------------------------------------------------



 



(f) Certain Events. If any event of the type contemplated by the provisions of
this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features) occurs, then the Board shall make
an appropriate adjustment in the number of Warrant Shares issuable upon exercise
of this Warrant so as to protect the rights of the Holder in a manner consistent
with the provisions of this Section 7; provided, that no such adjustment
pursuant to this Section 7(f) shall decrease the number of Warrant Shares
issuable as otherwise determined pursuant to this Section 7.
8. Notice of Adjustments. Whenever the kind or number of securities issuable
under this Warrant shall be adjusted pursuant to Section 7 hereof, Company shall
prepare a certificate signed by an officer of Company setting forth, in
reasonable detail, the event requiring the adjustment, the amount of the
adjustment, the method by which such adjustment was calculated, and number or
kind of shares issuable upon exercise of this Warrant after giving effect to
such adjustment, and shall cause copies of such certificate to be mailed (by
certified or registered mail, return receipt required, postage prepaid) within
thirty (30) days of such adjustment to Holder as set forth in Section 20 hereof.
9. Financial and Other Reports. From time to time up to the earlier of the
Expiration Date or the complete exercise of this Warrant, Company shall furnish
to Holder, if Company is a private company, (a) unaudited consolidated and, if
available, consolidating balance sheets, statements of operations and cash flow
statements within 30 days of each fiscal month of each fiscal year, certified by
Company’s president or chief financial officer, and (b) Company’s complete
annual audited consolidated and, if available, consolidating balance sheets,
statements of operations and cash flow statements certified by an independent
certified public accountant selected by Company within 120 days of the fiscal
year end or, if sooner, promptly following such time as Company’s Board of
Directors receives the audit. If Company is a publicly held company, it shall
deliver to Holder quarterly unaudited consolidated and, if available,
consolidating balance sheets, statements of operations and cash flow statements
and annual audited consolidated and, if available, consolidating balance sheets,
statements of operations and cash flow statements, certified by a recognized
firm of certified public accountants, within 5 days after the statements are
required to be provided to the SEC. All such statements are to be prepared using
GAAP and, if Company is a publicly held company, are to be in compliance with
SEC requirements. At the time of Company’s delivery of quarterly financial
statements in accordance with this Section 9, Company shall also deliver to
Holder an updated capitalization table of Company in the form attached hereto as
Annex A. For so long as Company is a privately held company, Holder agrees to
hold in confidence and trust and not to improperly use or disclose any
information provided to or learned by Holder in connection with its rights under
this Section 9 regarding the business as conducted by Company as of today’s date
on the same terms and conditions as set forth in Section 11.8 of the Credit
Agreement.
10. Transferability of Warrant. This Warrant is transferable on the books of
Company at its principal office by the registered Holder upon surrender of this
Warrant properly endorsed, subject to compliance with Section 6 and applicable
federal and state securities laws. Company shall issue and deliver to the
transferee a new Warrant representing the Warrant so transferred. Upon any
partial transfer, Company will issue and deliver to Holder a new Warrant with
respect to the Warrant not so transferred. Holder shall not have any right to
transfer any portion of this Warrant to any direct competitor of Company or to
any significant shareholder or any direct or indirect subsidiary of any such
direct competitor of the Company which is known or should be known as such to
the Holder.

 

11



--------------------------------------------------------------------------------



 



11. Registration Rights. Company grants registration rights to Holder of this
Warrant for any Common Stock of Company obtained by Holder upon exercise or
conversion of this Warrant, pursuant to the Registration Rights Agreement dated
as of April 15, 2011 between Grubb & Ellis Company CDCF II GNE Holding, LLC and
CFI GNE Warrant Investor, LLC and subject to pro rata limitations on the number
of securities which can be included in a registration among other persons who
have the right to register securities pursuant to “piggyback” rights afforded to
such persons.
12. No Fractional Shares. No fractional share of Common Stock will be issued in
connection with any exercise or conversion hereunder, but in lieu of such
fractional share Company shall make a cash payment therefor upon the basis of
the Warrant Price then in effect.
13. Charges, Taxes and Expenses. Issuance of certificates for shares of Common
Stock upon the exercise or conversion of this Warrant shall be made without
charge to Holder for any United States or state of the United States documentary
stamp tax or other incidental expense with respect to the issuance of such
certificate, all of which taxes and expenses shall be paid by Company, and such
certificates shall be issued in the name of Holder.
14. No Shareholder Rights Until Exercise; Additional Rights. Except as expressly
provided herein, this Warrant does not entitle Holder to any voting rights or
other rights as a shareholder of Company prior to the exercise hereof. Company
agrees that if it shall at any time in any manner grant to or confer upon any
other holder of a warrant any right or benefit that has the effect of
establishing rights or otherwise benefiting the holder of any such warrant, in
their capacity as holder of such warrant, in a manner more favorable than the
rights and benefits established in favor of the Holder (“Additional Rights”)
then, in each case, the Holder shall automatically and without further action on
behalf of Holder or Company receive substantially the same rights and benefits
as the Additional Rights afforded to such other holder of a warrant.
15. Registry of Warrant. Company shall maintain a registry showing the name and
address of the registered Holder of this Warrant. This Warrant may be
surrendered for exchange or exercise, in accordance with its terms, at such
office or agency of Company, and Company and Holder shall be entitled to rely in
all respects, prior to written notice to the contrary, upon such registry.
16. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by Company
of evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft, or destruction, of
indemnity reasonably satisfactory to it, and, if mutilated, upon surrender and
cancellation of this Warrant, Company will execute and deliver a new Warrant,
having terms and conditions substantially identical to this Warrant, in lieu
hereof.
17. Definitions. For purposes of this Warrant, the following terms have the
following meanings:
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

12



--------------------------------------------------------------------------------



 



“Board” means the board of directors of Company.
“Capital Stock” of any person means any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock or other equity participations, including partnership interests, whether
general or limited, of such person and any rights (other than debt securities
convertible and exchangeable into an equity interest), warrants or options to
acquire an equity interest in such person.
“Convertible Securities” means any securities (directly or indirectly)
convertible into or exchangeable for Common Stock, but excluding Options.
“Early Termination Event” means any consummation of (a) any recapitalization,
reclassification or change of Common Stock (other than changes resulting from a
subdivision or combination) as a result of which Common Stock would be converted
into cash, or (b) any consolidation or merger involving Company pursuant to
which Common Stock will be converted into cash; provided that in the case of
either (a) or (b) of this definition, the applicable transaction is an all-cash
transaction, and each holder of Common Stock receives an amount less than the
Trigger Price.
“Exercise Date” means, for any given exercise of this Warrant, the date on which
the conditions to such exercise as set forth in Section 2 shall have been
satisfied at or prior to 5:00 p.m., Pacific time, on a Business Day, including,
without limitation, the receipt by Company of the Exercise Agreement, the
Warrant and the Aggregate Exercise Price.
“Fundamental Change” means the occurrence after the time of the Issue Date, the
following:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act or any successor provisions to either of the foregoing),
including any group acting for the purpose of acquiring, holding, voting or
disposing of securities within the meaning of Rule 13d-5(b)(1) under the
Exchange Act, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act, except that a person will be deemed to have “beneficial ownership”
of all shares that any such person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of 50% or more of the total voting power of Company’s Voting Stock
(other than as a result of any merger, share exchange, transfer of assets or
similar transaction solely for the purpose of changing Company’s jurisdiction of
incorporation and resulting in a reclassification, conversion or exchange of
outstanding shares of Common Stock solely into shares of Common Stock of the
surviving entity); or
(b) consummation of (A) any recapitalization, reclassification or change of
Common Stock (other than changes resulting from a subdivision or combination) as
a result of which Common Stock would be converted into, or exchanged for, stock,
other securities, other property or assets, or (B) any statutory share exchange,
consolidation or merger involving Company pursuant to which Common Stock will be
converted into cash, securities or other property, or (C) any sale, transfer,
assignment, lease, conveyance or other disposition, directly or indirectly, of
all or substantially all Company’s assets and the assets of Company’s
Subsidiaries, considered as a whole (other than a disposition of such assets as
an entirety or virtually as an entirety to a wholly-owned Subsidiary) shall have
occurred, provided that the following shall not be a Fundamental Change:
(i) any transaction pursuant to which holders of Company’s Capital Stock
immediately prior to the transaction are entitled to exercise, directly or
indirectly, 50% or more of the total voting power of all shares of Capital Stock
entitled to vote generally in the election of directors of the continuing or
surviving Person immediately after the transaction; or

 

13



--------------------------------------------------------------------------------



 



(ii) any merger, share exchange, transfer of assets or similar transaction
solely for the purpose of changing Company’s jurisdiction of incorporation and
resulting in a reclassification, conversion or exchange of outstanding shares of
common stock solely into shares of common stock of the surviving entity; or
(c) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors (together with any new
directors whose nomination, election or appointment by such board or whose
nomination for election by Company’s stockholders was approved by a vote of a
majority of the directors then still in office who were either directors at the
beginning of such period or whose election, nomination or appointment was
previously so approved) cease for any reason to constitute 50% or more of the
Board of Directors then in office; or
(d) Company’s stockholders shall have approved any plan of liquidation or
dissolution; or
(e) the Common Stock (or other common stock into which the Securities are then
convertible pursuant to the terms of this Indenture) ceases to be listed on the
New York Stock Exchange, the Nasdaq Global Select Market, the Nasdaq Global
Market or the NYSE Amex (or their respective successors).
“Independent Appraiser” means a nationally recognized or major regional
investment banking firm or firm of independent certified public accountants of
recognized standing (which may be the firm that regularly examines the financial
statements of Company) that is regularly engaged in the business of appraising
the Capital Stock or assets of corporations or other entities as going concerns,
and which is not affiliated with either Company or the Holder of any Warrant.
“Options” means any warrants or other rights or options to subscribe for or
purchase Common Stock or Convertible Securities.
“Per Share Market Value” means on any particular date (a) the last sale price
per share of the Common Stock on such date on the NYSE Amex (or their respective
successors) or another registered national stock exchange on which the Common
Stock is then listed, or if there is no such price on such date, then the
closing bid price or last sale price, as applicable, on such exchange or
quotation system on the date nearest preceding such date, or (b) if the Common
Stock is not listed then on the NYSE Amex (or their respective successors). or
any registered national stock exchange, the closing bid price or last sale
price, as applicable, for a share of Common Stock in the over the counter
market, as reported by the OTC Bulletin Board or in the National Quotation
Bureau Incorporated or similar organization or agency succeeding to its
functions of reporting prices) at the close of business on such date, or (c) if
the Common Stock is not then reported by the OTC Bulletin Board or the National
Quotation Bureau Incorporated (or similar organization or agency succeeding to
its functions of reporting prices), then the average of the “Pink Sheet” quotes
for the five (5) Trading Days preceding such date of determination, or (d) if
the Common Stock is not then publicly traded the fair market value of a share of
Common Stock as determined by an Independent Appraiser mutually agreeable to
Company and the Holder; provided, that all determinations of the Per Share
Market Value shall be appropriately adjusted for any stock dividends, stock
splits or other similar transactions during such period.

 

14



--------------------------------------------------------------------------------



 



The determination of fair market value by an Independent Appraiser shall be
based upon the fair market value of Company determined on a going concern basis
as between a willing buyer and a willing seller and taking into account all
relevant factors determinative of value, and shall be final and binding on all
parties. In determining the fair market value of any shares of Common Stock, no
consideration shall be given to any restrictions on transfer of the Common Stock
imposed by agreement or by federal or state securities laws, or to the existence
or absence of, or any limitations on, voting rights.
“Person” means any individual, sole proprietorship, partnership, limited
liability company, corporation, joint venture, trust, incorporated organization
or government or department or agency thereof.
“Trading Day” means a day on which the principal Trading Market is open for
trading.
“Trading Market” means any of the following markets or exchanges on which the
Common Shares are listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market or the New York Stock Exchange (or any successors to any of the
foregoing).
“Voting Stock” of any person means Capital Stock of such person which ordinarily
has voting power for the election of directors (or persons performing similar
functions) of such person, whether at all times or only for so long as no senior
class of securities has such voting power by reason of any contingency.
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Shares are then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Shares for
such date (or the nearest preceding date) on the Trading Market on which the
Common Shares are then listed or quoted as reported by Bloomberg L.P. (based on
a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Shares for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Shares are not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Shares are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per Common Share so reported, or
(d) in all other cases, the fair market value of a Common Share as determined by
an Independent Appraiser selected in good faith by the holders of a majority in
interest of the Warrants then outstanding and reasonably acceptable to the
Company, the fees and expenses of which shall be paid by the Company.
18. Miscellaneous.
(a) Issue Date. The provisions of this Warrant shall be construed and shall be
given effect in all respect as if it had been issued and delivered by Company on
April 15, 2011.
(b) Successors. This Warrant shall be binding upon any successors or assigns of
Company.
(c) Headings. The headings used in this Warrant are used for convenience only
and are not to be considered in construing or interpreting this Warrant.

 

15



--------------------------------------------------------------------------------



 



(d) Saturdays, Sundays, Holidays. If the last or appointed day for the taking of
any action or the expiration of any right required or granted herein shall be a
Saturday or a Sunday or shall be a legal holiday in the State of New York, then
such action may be taken or such right may be exercised on the next succeeding
day not a legal holiday.
(e) Attorney’s Fees. In the event of any dispute between the parties concerning
the terms and provisions of this Warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorney’s fees.
19. No Impairment. Company will not, by amendment of its Certificate of
Incorporation or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of Holder against impairment.
20. Addresses. Any notice required or permitted hereunder shall be in writing
and shall be mailed by overnight courier, registered or certified mail, return
receipt requested, and postage prepaid, or otherwise delivered by hand or by
messenger, addressed as set forth below, or at such other address as Company or
Holder shall have furnished to the other party in accordance with the delivery
instructions set forth in this Section 20.

  If to Company:   Grubb & Ellis Company
1551 N. Tustin Ave., Suite 300
Santa Ana, CA 92705
Attn: Chief Financial Officer     With Copies to:   Zukerman, Gore, Brandeis &
Crossman, LLP
875 Third Avenue
New York, NY 10022
Attn: Clifford A. Brandeis     If to Holder:   [                    ]
Attn: [                    ]     With Copies to:   Skadden, Arps, Slate, Meagher
& Flom LLP
300 South Grand Avenue, Suite 3400
Los Angeles, California 90071
Attn: Rick Madden and Kristine Dunn

If mailed by registered or certified mail, return receipt requested, and postage
prepaid, notice shall be deemed to be given five (5) days after being sent, and
if sent by overnight courier, by hand or by messenger, notice shall be deemed to
be given when delivered (if on a business day, and if not, on the next business
day).

 

16



--------------------------------------------------------------------------------



 



21. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS WARRANT OR THE WARRANT SHARES.
22. GOVERNING LAW. THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS
OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF ANOTHER STATE’S
LAWS.
[Remainder of page intentionally left blank]

 

17



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Company has caused this Warrant to be executed by its
officer thereunto duly authorized.
GRUBBS & ELLIS COMPANY

         
By: 
     
 
Name:       
 
Title:       

Dated as of                     ,  _____.

 

 



--------------------------------------------------------------------------------



 



Accepted and Agreed to
By: [                                        ]
By:                                        

 

 



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE
To:
[Name of Company]
                                        
                                        
                                        

2.   The undersigned Warrantholder (“Holder”) elects to acquire shares of the
Common Stock (the “Common Stock”) of                      (the “Company”),
pursuant to the terms of the Stock Purchase Warrant issued effective [•] (the
“Warrant”).   3.   Holder exercises its rights under the Warrant as set forth
below:

  (   )   Holder elects to purchase                      shares of Common Stock
as provided in Section 3(a) and tenders herewith a check in the amount of
$                     as payment of the purchase price.

  (   )   Holder elects to convert the purchase rights into shares of Common
Stock as provided in Section 3(b) of the Warrant.

  (   )   Holder elects to convert the purchase rights into shares of Common
Stock as provided in Section 3(c) of the Warrant.

4.   Holder surrenders the Warrant with this Notice of Exercise.

Holder represents that it is acquiring the aforesaid shares of Common Stock for
investment and not with a view to or for resale in connection with distribution
and that Holder has no present intention of distributing or reselling the
shares.
Please issue a certificate representing the shares of the Common Stock in the
name of Holder or in such other name as is specified below:

         
Name:
       
 
 
 
   
 
       
Address:
       
 
       
 
       
Taxpayer I.D.:
       
 
       

 

 



--------------------------------------------------------------------------------



 



            [NAME OF HOLDER]
      By:           Name:           Title:      

Date: _______ ____, 20 _____ 

 

 



--------------------------------------------------------------------------------



 



ANNEX A
FORM OF
CAPITALIZATION TABLE
(as of March 31, 2011)

                                              Number of Shares       Amount    
        Outstanding (or Shares   Class of Stock or Equity   Authorized (if    
Amount     underlying such equity   Interest   applicable)     Outstanding    
interest)  
Common Stock; $0.01 par value
    200,000,000       69,921,581 (1)     69,921,581  
Preferred Stock; $0.01 par value
    19,000,000       0       0  
12% Cumulative Participating Perpetual Convertible Preferred Stock; $0.01 par
value
    1,000,000       965,700       58,527,214  
Options
      (2)     321,400       321,400  
Unvested Restricted Stock
      (2)     4,257,843       4,257,843  
Phantom Stock
  NA       4,058,251       4,058,251  
Treasury Stock
  NA       1,267,974       1,267,974  
7.95% convertible senior securities due 2015; convertible at the rate of 445.583
Shares for each $1,000 principal amount
  NA     $ 31,500,000       14,035,865  

      (1)   Includes Unvested Restricted Stock set forth on this table, but does
not include Phantom Stock set forth in this table.   (2)   590,175 Shares
remaining available for future issuance under previously authorized equity
compensation plans.

 

 